Exhibit 10.1

EXECUTION VERSION

 

 

 

$300,000,000

CREDIT AGREEMENT

dated as of

April 21, 2017

among

TD AMERITRADE HOLDING CORPORATION,

as Borrower

The Lenders Party Hereto,

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

BARCLAYS BANK PLC, TD SECURITIES (USA) LLC, WELLS FARGO BANK, N.A. and

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,

as Co-Documentation Agents

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL ASSOCIATION,

BARCLAYS BANK PLC, TD SECURITIES (USA) LLC,

WELLS FARGO SECURITIES, LLC and

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions  

SECTION 1.01.

 

Defined Terms

     1  

SECTION 1.02.

 

Classification of Loans and Borrowings

     22  

SECTION 1.03.

 

Terms Generally

     22  

SECTION 1.04.

 

Accounting Terms; GAAP

     23  

SECTION 1.05.

 

Pro Forma Calculations

     23   ARTICLE II   The Credits  

SECTION 2.01.

 

Commitments

     24  

SECTION 2.02.

 

Loans and Borrowings

     24  

SECTION 2.03.

 

Requests for Revolving Borrowings

     24  

SECTION 2.04.

 

[Reserved]

     25  

SECTION 2.05.

 

Swingline Loans

     25  

SECTION 2.06.

 

Uncommitted Swingline Loans

     27  

SECTION 2.07.

 

Funding of Loans

     28  

SECTION 2.08.

 

Interest Elections

     29  

SECTION 2.09.

 

Termination and Reduction of Commitments

     30  

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     30  

SECTION 2.11.

 

Prepayment of Loans

     31  

SECTION 2.12.

 

Fees

     32  

SECTION 2.13.

 

Interest

     32  

SECTION 2.14.

 

Alternate Rate of Interest

     33  

SECTION 2.15.

 

Increased Costs

     34  

SECTION 2.16.

 

Break Funding Payments

     35  

SECTION 2.17.

 

Taxes

     35  

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     39  

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     40  

SECTION 2.20.

 

Defaulting Lenders

     41   ARTICLE III   Representations and Warranties  

SECTION 3.01.

 

Representations and Warranties of the Borrower

     43  

 

i



--------------------------------------------------------------------------------

ARTICLE IV   Conditions  

SECTION 4.01.

 

Effective Date

     47  

SECTION 4.02.

 

Each Credit Event

     48   ARTICLE V   Covenants of the Borrower  

SECTION 5.01.

 

Affirmative Covenants

     49  

SECTION 5.02.

 

Negative Covenants

     51  

SECTION 5.03.

 

Reporting Requirements

     55  

SECTION 5.04.

 

Financial Covenants

     57   ARTICLE VI   Events of Default  

SECTION 6.01.

 

Events of Default

     58   ARTICLE VII   Guaranty  

SECTION 7.01.

 

Guaranty; Limitation of Liability

     61  

SECTION 7.02.

 

Guaranty Absolute

     62  

SECTION 7.03.

 

Waivers and Acknowledgments

     63  

SECTION 7.04.

 

Subrogation

     63  

SECTION 7.05.

 

Guaranty Supplements

     64  

SECTION 7.06.

 

Subordination

     64  

SECTION 7.07.

 

Continuing Guaranty; Assignments

     65  

SECTION 7.08.

 

Guaranty Release

     65   ARTICLE VIII   The Administrative Agent, Syndication Agent and the
Co-Documentation Agents   ARTICLE IX   Miscellaneous  

SECTION 9.01.

 

Notices

     68  

SECTION 9.02.

 

Waivers; Amendments

     69  

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     70  

SECTION 9.04.

 

Successors and Assigns

     72  

SECTION 9.05.

 

Survival

     78  

 

ii



--------------------------------------------------------------------------------

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     78  

SECTION 9.07.

 

Severability

     78  

SECTION 9.08.

 

Right of Set off

     78  

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     79  

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     79  

SECTION 9.11.

 

Headings

     79  

SECTION 9.12.

 

Confidentiality

     80  

SECTION 9.13.

 

Interest Rate Limitation

     81  

SECTION 9.14.

 

USA PATRIOT ACT

     81  

SECTION 9.15.

 

No Fiduciary Duty

     81  

SECTION 9.16.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     81  

SCHEDULES:

 

Schedule 2.01 – Commitments

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

 

Exhibit B – Leverage Ratio and Interest Coverage Ratio Computations

 

Exhibit C – Form of U.S. Tax Certificate

 

Exhibit D – Form of Borrowing Request

 

Exhibit E – Form of Interest Election Request

 

Exhibit F – Form of Note

 

Exhibit G – Form of Guaranty Supplement

 

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 21, 2017, among TD AMERITRADE HOLDING
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), U.S. BANK NATIONAL ASSOCIATION, as syndication agent
(the “Syndication Agent”), BARCLAYS BANK PLC, TD SECURITIES (USA) LLC, WELLS
FARGO BANK, N.A. and INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK
BRANCH, as co-documentation agents (the “Co-Documentation Agents”) and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day (or, if the Federal Funds Effective Rate is unavailable, the
Overnight Bank Funding Rate) plus  1⁄2 of 1% and (c) the Eurodollar Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.0%. Any change in the ABR due to a change in
the Prime Rate, the Federal Funds Effective Rate, the Overnight Bank Funding
Rate or such Eurodollar Rate shall be effective as of the opening of business on
the day of such change in the Prime Rate, the Federal Funds Effective Rate, the
Overnight Bank Funding Rate or such Eurodollar Rate, respectively.
Notwithstanding the foregoing, in no event shall ABR be less than zero.

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

“ABR Loans” means Loans the rate of interest applicable to which is based upon
the ABR.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Debt Fund” means any Affiliate of The Toronto-Dominion Bank (other
than the Borrower and its Subsidiaries and, for the avoidance of doubt, other
than a natural Person) that either is a bona fide diversified debt fund or an
investment vehicle primarily

 

1



--------------------------------------------------------------------------------

engaged in, or that advises funds or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business and with respect
to which The Toronto Dominion Bank (or any other Affiliate of The Toronto
Dominion Bank holding equity investments in the Borrower or any of its
Subsidiaries) does not, directly or indirectly, possess the power to direct or
cause the direction of the investment policies of such entity.

“Affiliated Lender” means any Lender that is The Toronto-Dominion Bank or any of
its Affiliates (other than the Borrower and its Subsidiaries and, for the
avoidance of doubt, other than a natural Person), excluding any Affiliated Debt
Fund.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Borrower in the exercise of its reasonable business
judgment equal to the amount, if any, that would be payable by any Credit Party
or any of its Subsidiaries to its counterparty to such Hedge Agreement in
accordance with its terms as if (a) such Hedge Agreement was being terminated
early on such date of determination, (b) such Credit Party or Subsidiary was the
sole “Affected Party” and (c) the Borrower was the sole party determining such
payment amount pursuant to the provisions of the ISDA Master Agreement or other
agreement, if any, governing such Hedge Agreement.

“Anti-Corruption/Anti-Money Laundering Laws” means all laws, rules and
regulations of any jurisdiction applicable to the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery, corruption or
anti-money laundering.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the ratings by Moody’s and S&P, respectively, applicable on such date to
the Index Debt:

 

Index Debt Ratings:

   ABR Spread     Eurodollar
Spread     Commitment Fee
Rate  

Category 1:

Index Debt Ratings of at least AA- by S&P/Aa3 By Moody’s

     0 %      0.875 %      0.08 % 

Category 2:

Index Debt Ratings of at least A+ by S&P/A1 By Moody’s and not Category 1

     0 %      1.00 %      0.10 % 

Category 3:

Index Debt Ratings of at least A by S&P/A2 By Moody’s and not Category 1 or 2

     0.125 %      1.125 %      0.125 % 

Category 4:

Index Debt Ratings of at least A- by S&P/A3 By Moody’s and not Category 1, 2 or
3

     0.25 %      1.25 %      0.15 % 

Category 5:

Index Debt Ratings below Category 4

     0.50 %      1.50 %      0.20 % 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt, then the Applicable Rate shall be determined
by reference to the available rating; (ii) if the ratings established by Moody’s
and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two ratings; and (iii) if the ratings established by
Moody’s and S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change may have been furnished by the
Borrower to the Administrative Agent and the Lenders. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the Administrative Agent and the Borrower shall
determine that the rating system of Moody’s or S&P shall have changed, or if
such rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Applicable Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, Applicable Swingline Exposure and Uncommitted Swingline Exposure at such
time.

“Applicable Swingline Exposure” means, with respect to any Lender at any time,
the sum of (x) its Applicable Percentage of the total Swingline Exposure at such
time related to Swingline Loans other than any Swingline Loan made by such
Lender in its capacity as Swingline Lender, if any and (y) the aggregate
principal amount of all Swingline Loans made and held by such Lender in its
capacity as Swingline Lender then outstanding (for the avoidance of doubt,
without duplication of any participation interest in such Swingline Loan held by
such Swingline Lender), if any.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law affecting creditors’
rights or any other or similar proceedings seeking any stay, reorganization,
arrangement, composition or readjustment of obligations or indebtedness.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan or (c) an Uncommitted
Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

4



--------------------------------------------------------------------------------

“Broker-Dealer Subsidiary” means any Subsidiary of any Credit Party that (a) is
a “registered broker and/or dealer” under the Securities Exchange Act or under
any similar foreign law or regulatory regime established for the registration of
brokers and/or dealers of securities and/or (b) is required to be registered
under the Commodity Exchange Act or under any similar regulatory regime
established for the registration of operators, merchants, brokers and/or dealers
of commodities, including, but not limited to, future commissions merchants,
introducing brokers and commodity pool operators.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided, however, that, for the avoidance of doubt, any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as an operating lease and not a
Capitalized Lease Obligation.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the SEC thereunder as in
effect on the Effective Date) other than The Toronto-Dominion Bank and its
Subsidiaries, of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of Borrower nor (ii) appointed by
directors so nominated.

 

5



--------------------------------------------------------------------------------

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Uncommitted Swingline Loans.

“Co-Documentation Agents” has the meaning assigned to such term in the preamble
to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans and
Uncommitted Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $300,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means (a) any competitor of the Borrower or any of its Subsidiaries
that has been identified in writing by the Borrower to the Administrative Agent
prior to the Effective Date, (b) any retail online brokerage business that has
been identified as a competitor in writing by the Borrower to the Administrative
Agent after the Effective Date and (c) any custodian for registered investment
advisors identified as a competitor in writing by the Borrower to the
Administrative Agent after the Effective Date and who is reasonably acceptable
to the Administrative Agent as a competitor; provided that, (x) to the extent
Persons are identified as Competitors in writing by the Borrower to the
Administrative Agent after the Effective Date pursuant to clauses (b) or (c)
above, the inclusion of such Persons as Competitors shall not retroactively
apply to prior assignments or participations in respect of any Loan under this
Agreement (y) any Persons added as Competitors shall not be effective until
after at least three (3) business days following receipt thereof by the
Administrative Agent from the Borrower and (z) if requested by a Lender (or the
Administrative Agent), the list of Competitors (including any permitted updates
thereto) shall be provided to such Lender or any prospective assignee or
participant of such Lender; provided that if any Persons are added as new
Competitors after such list is provided to any such Lender or any prospective
assignee or participant of such Lender, then the inclusion of such Persons as
Competitors shall not be effective until three (3) business days after
disclosure to the Lender, prospective assignee or participant of such Lender of
the amended list of Competitors. All updates to the list of Competitors shall be
sent to JPMDQ_Contact@jpmorgan.com.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period and with respect to any Person,
Consolidated net income of such Person for such period, plus (a) without
duplication and to the extent deducted in determining such Consolidated net
income, the sum of (i) Consolidated Interest Expense of such Person for such
period, (ii) Consolidated income tax expense of such Person for such period,
(iii) depreciation and amortization expense of such Person for such period, and
(iv) any other non-cash or extraordinary, unusual or nonrecurring deductions,
losses or charges made in determining Consolidated net income of such Person for
such period (other than non-cash charges resulting from mark-to-market
adjustments of securities positions made in the ordinary course of business and
any deductions which require or represent the accrual of a reserve for the
payment of cash charges in any future period or amortization of a prepaid cash
expense that was paid in a prior period), minus (b) without duplication and to
the extent included in determining such Consolidated net income of such Person,
any non-cash or extraordinary, unusual or nonrecurring gains included in
Consolidated net income of such Person for such period (other than non-cash
gains resulting from mark-to-market adjustments of securities positions made in
the ordinary course of business), minus (c) without duplication and to the
extent included in determining such Consolidated net income of such Person, any
gains (or plus losses, charges or expenses) realized in connection with any
disposition of property of such Person during such period, all determined on a
Consolidated basis in accordance with GAAP.

For the purposes of calculating Consolidated EBITDA for any Measurement Period
pursuant to any determination of the Leverage Ratio, (i) if at any time during
such Measurement Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Measurement Period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Measurement Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Measurement Period and
(ii) if during such Measurement Period the Borrower or any Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA for such Measurement Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Measurement Period. As used in
this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the Equity Interests of a Person and
(b) involves the payment of consideration by the Borrower and its Subsidiaries
in excess of $100,000,000; and “Material Disposition” means any sale, lease,
transfer or other disposition of any asset of the Borrower or any of its
Subsidiaries that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $100,000,000.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means (i) this Agreement, (ii) any Guaranty Supplement and
(iii) the Notes, in each case as amended, restated, supplemented or otherwise
modified.

“Credit Parties” means the Borrower and the Guarantors (if any). For the
avoidance of doubt, there are no Guarantors as of the Effective Date.

 

7



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all payment Obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
more than 60 days past due incurred in the ordinary course of such Person’s
business), (c) all payment Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all payment Obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all payment
Obligations of such Person as lessee under Capitalized Lease Obligations,
(f) all payment Obligations of such Person as an account party under acceptance
or similar facilities, (g) [reserved], (h) all payment Obligations of such
Person in respect of Hedge Agreements, valued at the Agreement Value thereof,
(i) all Guaranteed Debt of such Person, (j) all non-contingent payment
Obligations of such Person in respect of letters of credit and (k) all
indebtedness and other payment Obligations referred to in clauses (a) through
(j) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations; provided that, if
such Person has not assumed or otherwise become liable in respect of such Debt
or other payment Obligations, such indebtedness or payment Obligations shall be
deemed to be in an amount equal to the fair market value of the property subject
to such Lien at the time of determination.

“Debt for Borrowed Money” of any Person means, at any date of determination,
without duplication, the sum of (a) all items that, in accordance with GAAP,
would be classified as indebtedness on a Consolidated balance sheet of such
Person at such date (including, to the extent they would be so classified,
non-contingent payment Obligations in respect of letters of credit) and (b) all
non-contingent payment Obligations of such Person in respect of banker’s
acceptances or similar facilities at such date; provided that, with respect to
the Borrower and its Subsidiaries, Debt for Borrowed Money shall exclude, to the
extent otherwise included in the items in clause (a) or (b) above, (i) Debt
incurred for operational liquidity needs pursuant to lines of credit and other
liabilities payable to brokers, dealers, clearing organizations, clients and
correspondents, and liabilities in respect of securities or commodities sold but
not yet purchased and Debt of the Borrower, in each case incurred in the
ordinary course of the “broker-dealer” or “commodity futures trading” business
of the Broker-Dealer Subsidiaries, including Debt incurred in the ordinary
course of business to finance or secure the purchase or carrying of securities,
the provision of margin for forward, futures, repurchase or similar
transactions, the making of advances to customers, the establishment of
performance or surety bonds or guarantees, or in the nature of a letter of
credit or letter of guaranty to support or secure trading and other obligations
incurred in the ordinary course of business, (ii) accounts payable and accrued
liabilities in the ordinary course of business of the Borrower and its
Subsidiaries, (iii) to the extent constituting an “effective” hedge in
accordance with GAAP, prepaid variable forward derivative instruments and
prepaid variable forward contract obligations, (iv) notes, bills and checks
presented in the ordinary course of business by such Person to banks for
collection or deposit, (v) all obligations of the Borrower and its Subsidiaries
of the character referred to in this definition to the extent owing to the
Borrower or any of its Subsidiaries, (vi) Guaranteed Debt arising in the
ordinary course of business pursuant to contract or applicable law, rule or
regulation with respect to the

 

8



--------------------------------------------------------------------------------

Obligations of other members of securities and commodities clearinghouses and
exchanges and (vii) Debt of the type otherwise permitted under clauses (vii),
(viii) (to the extent contractually required to be settled in the Equity
Interests of the Borrower), (ix), (x) and (xiv) of Section 5.02(b); provided,
further that, with respect to Hedge Agreements, Debt for Borrowed Money shall
include only net payment Obligations of such Person in respect of Hedge
Agreements valued at the Agreement Value. For the purposes of calculating Debt
for Borrowed Money pursuant to any determination of the Leverage Ratio or
Interest Expense, Debt for Borrowed Money shall not include Debt incurred in the
ordinary course of business by or on behalf of Broker-Dealer Subsidiaries for
working capital needs (but, notwithstanding the foregoing or anything else to
the contrary set forth in this definition, will include any Debt that has the
effect of increasing regulatory capital of such Person as reflected in any
financial statement of such Person (including the footnotes thereto)).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that, in the reasonable determination of
the Administrative Agent, (a) has failed, within three (3) Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Swingline Loans or Uncommitted
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after written request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Swingline Loans and Uncommitted Swingline Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it, the Borrower and the
Administrative Agent, (d) has become, or the Lender Parent has become, the
subject of a Bankruptcy Event, or (e) has become, or whose Lender Parent has
become, the subject of a Bail-In Action.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment fund
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

9



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
any binding judicial or agency interpretation, policy or guidance having the
force or effect of law and relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of harmful or deleterious substances.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
administrative oversight costs, consultants’ fees, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Credit Party, or under common control with
any Credit Party, within the meaning of Section 414 of the Internal Revenue
Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of

 

10



--------------------------------------------------------------------------------

Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Credit Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Credit Party or any ERISA Affiliate from a multiple
employer plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements” for any Interest Period for all Eurodollar
Loans comprising part of the same Borrowing means the reserve percentage
applicable from time to time under regulations issued from time to time by the
Board (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Loans is determined) having a term equal to such Interest Period.

“Eurodollar Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters Screen LIBOR01 Page (or any successor or substitute page which displays
an average ICE Benchmark Administration Interest Settlement Rate) (the “Screen
Rate”) as of 11:00 A.M., London time, two (2) Business Days prior to the
beginning of such Interest Period; provided that if such rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to dollars, then such rate shall be the Interpolated Rate.
Notwithstanding the foregoing, in no event shall the Eurodollar Base Rate be
less than zero.

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loans” means Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

    1.00 – Eurocurrency Reserve Requirements  

“Event of Default” has the meaning assigned to such term in Article VI.

“Excluded Taxes” means, with respect to any payment made by any Credit Party
under any Credit Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) income or franchise Taxes imposed on (or measured by) net
income by the jurisdiction (or any political subdivision thereof) under the laws
of which such Recipient is organized, in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or that are Other Connection Taxes, (b) any branch profits Taxes or any
similar Taxes imposed by any jurisdiction (or any political subdivision thereof)
in which the Recipient is located or that are Other Connection Taxes, (c) in the
case of a Non-U.S. Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any U.S. federal withholding Taxes resulting
from any requirement of law in effect on the date such Non-U.S. Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.17, (d) Taxes attributable to such Recipient’s failure to
comply with Section 2.17(f) and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in
Section 4.01.

“Existing Lender” has the meaning assigned to such term in Section 4.01

“Existing Revolving Loan” means a “Revolving Loan” under and as defined in the
Existing Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers (as determined in such manner
as the NYFRB shall set forth on its public website from time to time) as
published on the next succeeding Business Day by the NYFRB as the federal funds
effective rate. Notwithstanding the foregoing, in no event shall the Federal
Funds Effective Rate be less than zero.

 

12



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on the last day of September in any calendar year.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, including, without limitation, any self-regulatory organization as
defined in Section 3(a)(26) of the Securities Exchange Act, whether federal,
state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Guaranteed Debt” means, with respect to any Person, any payment Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the payment Obligation of a primary obligor
in respect of such Debt, (b) [reserved] or (c) any payment Obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, assets, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof. The amount of any Guaranteed Debt shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranteed Debt is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Guaranteed Debt) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

13



--------------------------------------------------------------------------------

“Guarantor” has the meaning specified in Section 5.01(h).

“Guaranty” means, collectively, the guaranty of the Guarantors set forth in
Article VII of this Agreement, together with each Guaranty Supplement and any
other guaranty and guaranty supplement delivered pursuant to Section 5.01(h), in
each case, as amended, amended and restated, modified or otherwise supplemented.

“Guaranty Supplement” has the meaning specified in Section 5.01(h).

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Impacted Interest Period” has the meaning specified in the definition of
Eurodollar Base Rate.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Credit Party under any Credit Document
and (b) Other Taxes.

“Indemnitee” has the meaning specified in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
March, 2017 relating to the Borrower and the Transactions.

“Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries for such
Measurement Period to (b) Consolidated Interest Expense of the Borrower and its
Subsidiaries for such Measurement Period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any Measurement Period of any Person, interest
payable on all Debt for Borrowed Money of such Person during such period, in
each case for or during such Measurement Period; provided that the amortization
of original issue discount, the amortization of deferred financing, legal and
accounting costs, unrealized gains and losses with respect to Hedge Agreements,
and any interest expense on deferred compensation arrangements shall be excluded
from the calculation of “Interest Expense” to the extent the same would have
otherwise been included therein.

 

14



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan or Uncommitted Swingline Loan), the last day of each March, June,
September and December, (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan (other than an
Intraday Swingline Loan) or any Uncommitted Swingline Loan, the day that such
Loan is required to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing (subject to
Section 2.03 with respect to any Eurodollar Borrowing made on the Effective
Date), the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that

(i)     if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and

(ii)     any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period for which the Screen Rate is available for dollars) that is shorter than
the Impacted Interest Period; and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for dollars) that exceeds the Impacted
Interest Period, in each case, at such time. When determining the rate for a
period which is less than the shortest period for which the Screen Rate is
available, the Screen Rate for purposes of clause (a) above shall be deemed to
be the overnight rate for dollars determined by the Administrative Agent from
such service as the Administrative Agent may select. Notwithstanding the
foregoing, in no event shall the Interpolated Rate be less than zero.

“Intraday Swingline Loans” has the meaning assigned to such term in
Section 2.05(d).

 

15



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

“Lead Arrangers” means JPMorgan Chase Bank, N.A., U.S. Bank National
Association, Barclays Bank PLC, TD Securities (USA) LLC, Wells Fargo Securities,
LLC and Industrial and Commercial Bank of China Ltd., New York Branch.

“Lender Parent” means, with respect to any Lender, any Person of which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders and the Uncommitted Swingline Lenders.

“Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries at
such date to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for
the most recently completed Measurement Period.

“Lien” means any lien, security interest or other charge of any kind, or any
other type of preferential arrangement intended to have the effect of a lien or
security interest, including, without limitation, the lien or retained security
title of a conditional vendor and any easement, right of way, or other
encumbrance on title to real property.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of the Lenders under
the Credit Documents, taken as a whole or (c) the ability of the Borrower to
perform its payment obligations under the Credit Documents.

“Maturity Date” means April 21, 2022.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Measurement Period” means, except as otherwise expressly provided herein, each
period of four consecutive fiscal quarters of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

16



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate has contributed or has had
an obligation to contribute.

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(b).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Notes” means the collective reference to any promissory note evidencing Loans.

“NYFRB” means the Federal Reserve Bank of New York.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Credit
Party under the Credit Documents include the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Credit Party under any Credit
Document.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising solely from
such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Credit
Document).

“Other Taxes” mean any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding business day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

 

17



--------------------------------------------------------------------------------

“Patriot Act” has the meaning set forth in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:

(a)    Liens for unpaid utilities and for taxes, assessments and governmental
charges or levies to the extent not yet due or otherwise not required to be paid
under Section 5.01(b);

(b)    Liens imposed by law, such as landlords’, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than 30 days or are being contested in good faith by appropriate
proceedings diligently prosecuted;

(c)    pledges or deposits in the ordinary course of business to secure
obligations under workers’ compensation, unemployment insurance or other social
security or employment laws or regulations or similar legislation or to secure
public, statutory or regulatory obligations;

(d)    deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory or regulatory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)    Liens securing judgments for the payment of money not constituting a
Default under Section 6.01(g) or securing appeal or other surety bonds related
to such judgments;

(f)    easements, rights of way, covenants, zoning, use restrictions and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes;

(g)    any interest or title of a lessor, sublessor, licensee or licensor under
any operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;

(h)    banker’s liens, rights of set off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions in the
ordinary course of business;

(i)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into in the ordinary course of business;

(j)    Liens created by or resulting from any litigation or legal proceedings
which are being contested in good faith by the Borrower or which involve claims
against the Borrower of less than $1,000,000; and

(k)    deposits to secure (or in lieu of) any surety, stay, appeal or customs
bonds.

 

18



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan, as its prime rate in effect at its office located at 270
Park Avenue, New York, New York (or any successor primary office); each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Register” has the meaning set forth in Section 9.04.

“Regulatory Net Capital” of any Person means (a) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (a) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a broker-dealer under Section 15(c)(3) of the Securities Exchange Act and
regulations promulgated thereunder (or under comparable statutes and regulations
of the applicable jurisdiction) and (b) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (b) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a futures commission merchant or introducing broker under Section 4f(b) of the
Commodity Exchange Act and regulations promulgated thereunder (or under
comparable statutes and regulations of the applicable jurisdiction).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, the holders of more than 50% of the
Commitments then in effect or, if the Commitments have been terminated, the
Revolving Extensions of Credit then outstanding.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans,
Swingline Exposure and Uncommitted Swingline Exposure at such time.

 

19



--------------------------------------------------------------------------------

“Revolving Extensions of Credit” means as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding, (b) such Lender’s Applicable Percentage of
the aggregate principal amount of Swingline Loans then outstanding and (c) such
Lender’s Applicable Percentage of the aggregate principal amount of Uncommitted
Swingline Loans then outstanding.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

“Significant Subsidiary” means, at any time, a Subsidiary of the Borrower that
is a “significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X of
the SEC, determined based upon the Borrower’s most recent consolidated financial
statements for the most recently completed Fiscal Year as set forth in the
Borrower’s Annual Report on Form 10-K (or 10-K-A) filed with the SEC; provided
that in the case of a Subsidiary formed or acquired after the Effective Date,
the determination of whether such Subsidiary is a Significant Subsidiary shall
be made on a pro forma basis based on the Borrower’s most recent consolidated
financial statements for the most recently completed fiscal quarter or Fiscal
Year, as applicable, as set forth in the Borrower’s Quarterly Report on Form
10-Q or Annual Report on Form 10-K (or 10-K-A), as applicable, filed with the
SEC.

 

20



--------------------------------------------------------------------------------

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Credit Party
or any ERISA Affiliate and no Person other than the Credit Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Credit Party or
any ERISA Affiliate could reasonably have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.

“S&P” means Standard & Poor’s, or any successor thereto.

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
June 22, 2005, among the Borrower and the stockholders of the Borrower party
thereto, as amended, restated, supplemented or otherwise modified from time to
time.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Surviving Debt” means Debt of any Subsidiary of the Borrower, other than Debt
of the type permitted under Section 5.02(b)(x), outstanding on the Effective
Date.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means each of JPMorgan Chase Bank, N.A., U.S. Bank National
Association, Barclays Bank PLC, Toronto Dominion (New York) LLC, Wells Fargo
Bank, N.A. and Industrial and Commercial Bank of China Ltd., New York Branch, in
its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof.

 

21



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the ABR.

“Uncommitted Swingline Exposure” means, at any time, the aggregate principal
amount of all Uncommitted Swingline Loans outstanding at such time. The
Uncommitted Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Uncommitted Swingline Exposure at such time.

“Uncommitted Swingline Lender” means any Lender that has made an Uncommitted
Swingline Loan which remains outstanding, in its capacity as a lender of
Uncommitted Swingline Loans hereunder.

“Uncommitted Swingline Loan” means a Loan made pursuant to Section 2.06.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Certificate” shall have the meaning set forth in Section
2.17(f)(ii)(D).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without

 

22



--------------------------------------------------------------------------------

limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. All terms of an
accounting or financial nature shall be construed, and all computations of
amounts and ratios shall be made without giving effect to any treatment of
indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
indebtedness in a reduced or bifurcated manner as described therein, and such
indebtedness shall at all times be valued at the full stated principal amount
thereof. Notwithstanding any other provision contained herein, all computations
of amounts and ratios referred to in this Agreement shall be made without giving
effect to any election under FASB ASC Topic 825 “Financial Instruments” (or any
other financial accounting standard having a similar result or effect) to value
any Debt or other liabilities of the Borrower or any Subsidiary at “fair value”
as defined therein.

SECTION 1.05.    Pro Forma Calculations. All pro forma computations required to
be made hereunder giving effect to any acquisition, investment, sale,
disposition, merger or similar event shall reflect on a pro forma basis such
event and, to the extent applicable, the historical earnings and cash flows
associated with the assets acquired or disposed of and any related incurrence or
reduction of Debt, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event.

 

23



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result (after giving effect to any application of the proceeds of such
Borrowing pursuant to Section 2.10) in (a) such Lender’s Applicable Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b)    Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan (other than an Intraday Swingline Loan)
and each Uncommitted Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount equal to $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments. Each Swingline Loan and each Uncommitted Swingline Loan shall
be in an amount equal to $500,000 or a whole multiple of $100,000 in excess
thereof. Loans of more than one Type and Class may be outstanding at the same
time; provided that there shall not at any time be more than a total of five
Eurodollar Revolving Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 3:00 p.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing (or such later date agreed to by the

 

24



--------------------------------------------------------------------------------

Administrative Agent in the case of any Eurodollar Borrowing to be made on the
Effective Date) or (b) in the case of an ABR Borrowing, not later than 3:00
p.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic communication in PDF format to
                                                       or facsimile to the
Administrative Agent of a written Borrowing Request in the form attached hereto
as Exhibit D or in another form approved by the Administrative Agent and signed
by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02: (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the date of such
Borrowing, which shall be a Business Day, (iii) in the case of Eurodollar Loans,
the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Period therefor and (iv) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.07. Notwithstanding anything to the contrary
herein, any Revolving Loans made on the Effective Date shall initially be
Eurodollar Loans with (x) a Eurodollar Rate equal to the outstanding “Eurodollar
Rate” applicable to the Existing Revolving Loans under the Existing Credit
Agreement as of the Effective Date and (y) an Interest Period equal to the
interest period that remains on the Existing Revolving Loans under the Existing
Credit Agreement as of the Effective Date.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04.    [Reserved].

SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lenders severally agree to make Swingline Loans to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans made by any such
Swingline Lender exceeding the aggregate amount of such Swingline Lenders’ total
Commitments (in its capacity as a Lender), (ii) the Applicable Revolving Credit
Exposure of any Swingline Lender (in its capacity as Lender) exceeding such
Lender’s Commitment or (iii) the sum of the total Revolving Credit Exposures
exceeding the total Commitments; provided that the Swingline Lenders shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b)    To request Swingline Loans, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by electronic communication in PDF
format to                                                       or facsimile),
not later than 4:00 p.m., New York City time, on the day of the proposed
Swingline Loans. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loans. The Administrative Agent will promptly advise each Swingline
Lender of

 

25



--------------------------------------------------------------------------------

any such notice received from the Borrower. Each Swingline Lender shall fund its
ratable portion of the requested Swingline Loans (such ratable portion to be
calculated based upon the amounts of the Swingline Lenders’ respective
Commitments) by wire transfer of immediately available funds to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Swingline Lenders by 5:00 p.m., New York City time, on the
requested date of such Swingline Loan; provided that if the Borrower notifies
the Administrative Agent of such request between 9:00 a.m., New York City time,
and 4:00 p.m., New York City time, on any applicable Business Day, each
Swingline Lender will use commercially reasonable efforts to fund its ratable
portion of the requested Swingline Loan in the manner described above within one
hour of such notice. The Administrative Agent will make such Swingline Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrower’s request.

(c)    Each Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lenders, such Lender’s Applicable
Percentage of such Swingline Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lenders, ratably as among them, the
amounts so received by it from the Lenders. Any amounts received by the
Administrative Agent from the Borrower (or other party on behalf of the
Borrower) in respect of Swingline Loans after receipt by the Swingline Lenders
of the proceeds of a sale of participations therein shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lenders, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lenders or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

(d)    The Borrower may, at its option, elect to repay any such Swingline Loans
on the date of borrowing thereof upon notice to the Administrative Agent at the
time of borrowing, either with cash on hand or with proceeds of Revolving
Borrowings made on the same day (any such Swingline Loans, the “Intraday
Swingline Loans”).

 

26



--------------------------------------------------------------------------------

SECTION 2.06.    Uncommitted Swingline Loans. (a) Subject to the terms and
conditions set forth herein, Lenders are permitted, but are under no obligation,
to make Uncommitted Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Uncommitted Swingline Loans.

(b)    To request Uncommitted Swingline Loans from any Lender, the Borrower
shall notify the Administrative Agent and the applicable Lender of such request
by telephone (confirmed by electronic communication in PDF format to
                                                       or facsimile), not later
than 4:00 p.m., New York City time (or such later time as is agreed upon by the
Administrative Agent and the Uncommitted Swingline Lender) on the day of the
proposed Uncommitted Swingline Loans. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Uncommitted Swingline Loans. Such Lender shall fund the requested
Uncommitted Swingline Loan by wire transfer of immediately available funds to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Uncommitted Swingline Lenders by 5:00 p.m., New York
City time, on the requested date of such Uncommitted Swingline Loan. The
Administrative Agent will thereafter promptly advise each Lender thereof. The
Administrative Agent will make such Uncommitted Swingline Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrower’s
request.

(c)    Each Uncommitted Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Uncommitted Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Uncommitted Swingline Loans in which
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Uncommitted Swingline Loan or
Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the applicable Uncommitted Swingline Lender, such Lender’s Applicable Percentage
of such Uncommitted Swingline Loans. Each Lender acknowledges and agrees that
its obligation to acquire participations in Uncommitted Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Uncommitted Swingline Lender the
amounts so received by it from the Lenders. Any amounts received by the
Administrative Agent from the Borrower (or other party on behalf of the
Borrower) in respect of Uncommitted Swingline Loans after receipt by the
Uncommitted Swingline Lenders of the proceeds of a sale of participations
therein shall be

 

27



--------------------------------------------------------------------------------

promptly remitted by the Administrative Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the applicable Uncommitted
Swingline Lenders, as their interests may appear; provided that any such payment
so remitted shall be repaid to the applicable Uncommitted Swingline Lenders or
to the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in an Uncommitted Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

(d)    Any Uncommitted Swingline Loans will reduce the amount of the Revolving
Borrowings available during such time such Uncommitted Swingline Loans are
outstanding on a dollar-for-dollar basis. For the avoidance of doubt, the
Commitments of the applicable Uncommitted Swingline Lenders will not be reduced
as a result thereof.

SECTION 2.07.    Funding of Loans. (a) Each Lender shall, subject to clause
(c) below, make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, New York
City time, or, if later in the case of an ABR Borrowing, 60 minutes after the
Administrative Agent advises such Lender pursuant to the last sentence of
Section 2.03, of the details of a Borrowing Request made by the Borrower to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans and Uncommitted
Swingline Loans shall be made as provided in Sections 2.05 and 2.06,
respectively. The Administrative Agent will, subject to the proviso set forth in
Section 2.10(a), make such Loans available to the Borrower by promptly crediting
the amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City or such other account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

(b)    Unless the Administrative Agent shall have received notice from a Lender
no later than one (1) Business Day prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then (x) such amount shall constitute such
Lender’s Loan included in such Borrowing, and (y) if the Borrower has also paid
such amount, such amount (excluding, for the avoidance of doubt, any interest
paid pursuant to clause (ii) above) shall be promptly refunded to the Borrower.

(c)    Notwithstanding anything to the contrary set forth herein, with respect
to any Lender that is an Existing Lender on the Effective Date, the prepayment
to such Lender of its

 

28



--------------------------------------------------------------------------------

Existing Revolving Loans on the Effective Date, and the borrowing from such
Lender of Revolving Loans under this Agreement on the Effective Date, shall be
effected by book entry to the extent that any portion of the amount prepaid to
such Lender under the Existing Credit Agreement will be subsequently borrowed
from such Lender under this Agreement.

SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Loans or Uncommitted Swingline Loans, which may not be converted or
continued.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic communication or facsimile to the Administrative Agent of
a written Interest Election Request in the form attached as Exhibit E hereto or
another form approved by the Administrative Agent and signed by the Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

29



--------------------------------------------------------------------------------

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount equal to $1,000,000, or a whole multiple thereof and (ii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (x) the sum
of the Revolving Credit Exposures would exceed the total Commitments or (y) any
Lender’s Applicable Revolving Credit Exposure would exceed such Lender’s
Commitment.

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the consummation of an acquisition or sale transaction or upon
the effectiveness of other credit facilities or the receipt of proceeds from the
issuance of other indebtedness or any other specified event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of the Revolving Loans on the
Maturity Date, (ii) to the Swingline Lenders, the then unpaid principal amount
of the Swingline Loans on the earlier of the Maturity Date and the first date
after any Swingline Loans are made that is the 15th or last day of a calendar
month and is at least two (2) Business Days after such Swingline Loans are made
and

 

30



--------------------------------------------------------------------------------

(iii) to the Uncommitted Swingline Lenders, the then unpaid principal amount of
the Uncommitted Swingline Loans on the earlier of the Maturity Date and the
first date after any Uncommitted Swingline Loans are made that is the 15th or
last day of a calendar month and is at least two (2) Business Days after such
Uncommitted Swingline Loans are made; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans and
Uncommitted Swingline Loans then outstanding.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached as
Exhibit F hereto or in another form approved by the Administrative Agent.

SECTION 2.11.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time up to 3:00 p.m., New York City time on any
Business Day to prepay any Loan in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section; provided that interest will
accrue on such amount being prepaid until the next business day if such payment
is received after 3:00 p.m., New York City time.

(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan or an Uncommitted Swingline Loan, the Swingline
Lenders or the applicable Uncommitted Swingline Lenders, as the case may be) by
telephone (confirmed by electronic communication or facsimile) of any prepayment
hereunder not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a

 

31



--------------------------------------------------------------------------------

Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates (it being understood that Swingline
Loans and Uncommitted Swingline Loans shall not constitute utilization of the
Commitment for purposes of calculating the commitment fees under this Section).
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(c)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Swingline Lender, a fee in an amount equal to 0.50% per annum on the
amount of any outstanding Intraday Swingline Loans made by such Lender, payable
in arrears on the last Business Day of each fiscal quarter of the Borrower.

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan (other than an Intraday Swingline Loan) and each
Uncommitted Swingline Loan) shall bear interest at the ABR plus the Applicable
Rate.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan (other than
an Intraday Swingline Loan), 2% plus the rate otherwise applicable to such Loan
as provided in the preceding paragraphs of this Section, (ii) in the case of any
overdue Intraday Swingline Loan, 2% plus the rate applicable to Swingline Loans
pursuant to clause (a) above or (iii) in the case of any other amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

32



--------------------------------------------------------------------------------

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the ABR at times when the
ABR is based on the Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR or Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(f)    For the avoidance of doubt, Intraday Swingline Loans shall not bear
interest (but the fees described in Section 2.12(c) with respect thereto shall
be subject to clause (c) above if not paid when due).

SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

(b)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic communication or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted. The Administrative Agent shall not make a determination described in
Section 2.14(a), and no Lender shall advise the

 

33



--------------------------------------------------------------------------------

Administrative Agent as described in Section 2.14(b), unless the Administrative
Agent or such Lender, as applicable, is then generally making similar
determinations or delivering similar advice, in each case, under other credit
facilities to which it is a party with borrowers that are similarly situated to
and of similar creditworthiness to the Borrower.

SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:

(i)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Other Connection Taxes that are imposed on or measured by net income or that
are franchise Taxes or branch profits Taxes and (C) Taxes described in clauses
(c) through (e) of the defined term “Excluded Taxes”) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate); or

(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or in the case of (i) above, any Loan, or to
reduce the amount of any sum received or receivable by such Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Recipient, as the case may be, such additional amount or amounts as will
compensate such Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b)    If any Lender determines that any Change in Law regarding capital
adequacy or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then such Lender shall
promptly notify the Borrower in writing thereof, and from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered. Notwithstanding anything to the contrary provided in this
Section 2.15, no Lender shall be entitled to request any payment or amount under
this Section 2.15 unless such Lender is generally demanding payment in a
consistent manner under comparable provisions of its agreements with similarly
situated borrowers of similar credit quality.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company as specified in paragraph
(a) or (b) of this Section shall be delivered to the Borrower, shall include
reasonable details for calculation of such amount or amounts and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

34



--------------------------------------------------------------------------------

(d)    Failure or delay on the part of any Lender to notify the Borrower or
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower, shall include reasonable details for
calculation of such amount or amounts and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.17.    Taxes. (a) Each payment by any Credit Party under any Credit
Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Credit Party shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section 2.17), the applicable Recipient receives the amount
it would have received had no such withholding been made.

 

35



--------------------------------------------------------------------------------

(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)    As soon as practicable after any payment of Taxes by any Credit Party to
a Governmental Authority pursuant to this Section 2.17, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)    The Credit Parties shall jointly and severally indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Credit Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17 shall be paid within twenty (20) days after the Recipient
delivers to any Credit Party a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Credit Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within twenty
(20) days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.

(f)    (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than

 

36



--------------------------------------------------------------------------------

such documentation set forth in Sections 2.17(f)(ii)(A) through (E) and Section
2.17(f)(iii) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Lender. Upon the reasonable request of
the Borrower or the Administrative Agent (or as otherwise required by applicable
law), any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii)    Without limiting the generality of the foregoing, any Lender with
respect to the Borrower shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under any Credit Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(C)    in the case of a Non-U.S. Lender for whom payments under any Credit
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or W-8BEN-E and (2) a certificate substantially in the form of Exhibit C (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

 

37



--------------------------------------------------------------------------------

(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Credit Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii)    If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(g)    If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 2.17, it shall remit such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund plus any interest included in such refund
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) by the relevant Governmental Authority attributable
thereto) to the Borrower, net of all out-of-pocket expenses of such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of such Recipient agrees promptly to return such refund to such party in
the event such party is required to repay such refund to the relevant
Governmental Authority. Nothing herein contained shall interfere with the right
of a Recipient to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Recipient to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or any other confidential information or require
any Recipient to do anything that would prejudice its ability to benefit from
any other refunds, credits, reliefs, remissions or repayments

 

38



--------------------------------------------------------------------------------

to which it may be entitled. Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any Recipient be required to pay any amount to
any indemnifying party pursuant to this Section 2.17(g) if such payment would
place such Recipient in a less favorable position (on a net after-Tax basis)
than such Recipient would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.

(h)    Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of the Amendment, the Credit Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

(i)    For purposes of this Section 2.17, the term “applicable law” includes
FATCA.

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 3:00 p.m., New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York (or any successor primary office), except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans, Swingline Loans or Uncommitted Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Swingline Loans and Uncommitted Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Swingline Loans and Uncommitted
Swingline Loans of other Lenders to the extent necessary so that the benefit of

 

39



--------------------------------------------------------------------------------

all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Swingline Loans and Uncommitted Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any Loan or payment required to be made
by it pursuant to Section 2.02, 2.05(c), 2.06(c), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

40



--------------------------------------------------------------------------------

(b)    If (x) any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(y) in connection with any proposed amendment, waiver or consent to this
Agreement or any other Credit Document requiring the consent of “each Lender” or
“each Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”) or (z) any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender or
Non-Consenting Lender, as applicable, and the Administrative Agent, require such
Lender or such Non-Consenting Lender, as applicable, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender or such
Non-Consenting Lender, as applicable, shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in Swingline
Loans and Uncommitted Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee or the Borrower
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. In connection with any such assignment, such Lender being replaced
pursuant to this Section 2.19(b) shall execute and deliver an Assignment and
Assumption with respect to all its interests, rights and obligations under this
Agreement and deliver any Notes evidencing its Loans to the Borrower or
Administrative Agent; provided that the failure of any such Lender to execute an
Assignment and Assumption or to deliver such Notes shall not render such
assignment and delegation invalid and such assignment shall be recorded in the
Register and the promissory notes deemed cancelled upon such failure. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    fees shall cease to accrue on the unused Commitment of such Defaulting
Lender pursuant to Section 2.12(a);

(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of all Lenders or
each affected Lender;

 

41



--------------------------------------------------------------------------------

(c)    if any Swingline Exposure or Uncommitted Swingline Exposure exists at the
time such Lender becomes a Defaulting Lender then:

(i)    all or any part of the Swingline Exposure and Uncommitted Swingline
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Commitments but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and Uncommitted Swingline Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time; and

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent prepay such Swingline Exposure and
Uncommitted Swingline Exposure;

(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and Swingline Exposure related to any newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein); and

(e)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise, and
including any amounts made available to the Administrative Agent by such
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Swingline Lender hereunder; third, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy potential future obligations of such Defaulting Lender to
fund Loans and other obligations under this Agreement; fifth, to the payment of
any amounts owing to the Lenders or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise

 

42



--------------------------------------------------------------------------------

directed by a court of competent jurisdiction; provided that if (x) the Borrower
makes a payment of the principal amount of any Loans in respect of which such
Defaulting Lender has not funded its appropriate share, and (y) such Loans were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, then such payment shall be applied solely to pay the relevant Loans of
the relevant non-Defaulting Lenders on a pro rata basis prior to being applied
in the manner set forth in this Section 2.20(e). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the Effective Date and for so long as such
event shall continue or (ii) a Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Swingline Lender
shall not be required to fund any Swingline Loan unless such Swingline Lender
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Swingline Lender to defease any risk to it in respect of
such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lenders
and the Uncommitted Swingline Lenders, if any, each agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and the Uncommitted Swingline
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans and Uncommitted
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage. No adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender.

ARTICLE III

Representations and Warranties

SECTION 3.01.    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)    Each Credit Party and each of its Subsidiaries (i) is a Person (other
than a natural person and with respect to the Borrower only, is a corporation,
limited liability company or limited partnership) duly organized, validly
existing and (to the extent applicable in the jurisdiction of its formation) in
good standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing (to the extent such concept exists) under the
laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business as currently conducted requires such
qualification and (iii) has all requisite corporate, limited liability company,
partnership or other organizational power and authority and has all requisite
Governmental Authorizations, in each case, to own or lease and operate its
properties and to carry on its business as currently conducted; except in each
case referred to in clause (i) (other than with respect to the Borrower), (ii)
or (iii) to the extent that the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

(b)    The execution, delivery and performance by each Credit Party of each
Credit Document to which it is a party, and the consummation of the financing
transactions evidenced by each Credit Document to which it is a party, are
within such Credit Party’s corporate, limited liability company, limited
partnership or other organizational powers, have been duly authorized by all
necessary corporate, limited liability company, limited partnership or other
organizational action, and do not (i) contravene such Credit Party’s charter,
bylaws, limited liability company agreement, partnership agreement or other
constituent documents, (ii) violate any law, rule, regulation (including,
without limitation, Regulation X of the Board), order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority to
which such Person is a party or subject, (iii) conflict with or result in the
breach of, or constitute a default or require any payment to be made under, any
loan agreement, indenture, mortgage, deed of trust, material lease or other
material contract or instrument binding on any Credit Party, any of its
Subsidiaries or any of their properties or (iv) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Credit Party or any of its Subsidiaries, except with respect to any
violation, conflict, breach, default or requirement referred to in clauses
(ii) or (iii) to the extent that such violation, conflict, breach, default or
requirement would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c)    No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for the due
execution, delivery and performance by, or enforcement against, any Credit Party
of any Credit Document to which it is a party or any extension of credit
hereunder, except for (i) with respect to the transfer, directly or indirectly,
of the Equity Interests of any Broker-Dealer Subsidiary, giving all necessary
notices to third parties and obtaining all necessary Governmental Authorizations
in connection with such exercise of remedies or transfer including, without
limitation, to the extent required under the Financial Industry Regulatory
Authority’s NASD Rule 1017 or any similar rule under the Commodities Exchange
Act, (ii) the Governmental Authorizations, notices and filings that have been
duly obtained, taken, given or made, as applicable, and are in full force and
effect and (iii) those Governmental Authorizations, notices and filings the
failure of which to obtain or make would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(d)    This Agreement has been, and each other Credit Document when delivered
hereunder will have been, duly executed and delivered by each Credit Party party
thereto. This Agreement is, and each other Credit Document when delivered
hereunder will be, the legal, valid and binding obligation of each Credit Party
party thereto, enforceable against such Credit Party in accordance with its
terms subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(e)    Except as set forth in the financial statements referred to in
Section 3.01(f), there is no action, suit, investigation, litigation or
proceeding affecting any

 

44



--------------------------------------------------------------------------------

Credit Party or any of its Subsidiaries pending or, to the knowledge of any
Credit Party, threatened in writing before any Governmental Authority or
arbitrator that (i) would reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
any Credit Document or the consummation of the financing transactions evidenced
hereby and by the other Credit Documents.

(f)    The audited Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2016, and the related audited Consolidated
statement of income and audited Consolidated statement of cash flows of the
Borrower and its Subsidiaries for the Fiscal Year then ended (including the
related schedules and notes thereto), accompanied by an unqualified opinion of
Ernst & Young LLP, independent public accountants, copies of which have been
made available to each Lender, fairly present in all material respects the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
date and the Consolidated results of operations of the Borrower and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
applied on a consistent basis (except as approved by the aforementioned firm of
accountants and disclosed therein). The unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries as at December 31, 2016, and the related
unaudited Consolidated statement of income and unaudited Consolidated statement
of cash flows of the Borrower and its Subsidiaries for the fiscal quarter then
ended (including the related schedules and notes thereto) fairly present in all
material respects the Consolidated financial condition of the Borrower and its
Subsidiaries as at such date and the Consolidated results of operations of the
Borrower and its Subsidiaries for the period ended on such date (subject to
normal year end audit adjustments and the absence of footnotes), all in
accordance with GAAP applied on a consistent basis (except as approved by the
aforementioned firm of accountants and disclosed therein). Since September 30,
2016, no event, change or condition has occurred and is continuing that has had,
or would reasonably be expected to have, a Material Adverse Effect.

(g)    [Reserved].

(h)    The Information Memorandum and any of the other reports, financial
statements, certificates or other written information, other than
forward-looking statements (including any projections) and information of a
general economic or general industry nature, made available to the
Administrative Agent or any Lender by the Borrower or any representative of the
Borrower in connection with the transactions contemplated hereby on or prior to
the date that was one Business Day prior to the Effective Date, when taken as a
whole, together with all information contained in publicly available regular or
periodic reports filed by the Borrower with the SEC during the period from
September 30, 2016 to and including the date that was one Business Day prior to
the Effective Date, is (as of the Effective Date) correct in all material
respects and does not (as of the Effective Date) contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.

(i)    No proceeds of any Loan will be used for any purpose that violates the
provisions of Regulation T, U or X of the Board, as in effect from time to time.

 

45



--------------------------------------------------------------------------------

(j)    No Credit Party is, nor is any Credit Party required to be, registered as
an “investment company” under the Investment Company Act of 1940, as amended.

(k)     (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which could reasonably be expected to result in a Material
Adverse Effect.

(ii)    Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Single Employer Plan, copies of which have been
filed with the IRS and will be made available to the Lenders upon a written
request to the Borrower, is complete and accurate in all material respects and
fairly presents the funding status of such Single Employer Plan as of the date
specified in such filing.

(iii)    Neither any Credit Party nor any ERISA Affiliate has incurred or to the
knowledge of any Credit Party or ERISA Affiliate, is reasonably expected to
incur any Withdrawal Liability to any Multiemployer Plan which could reasonably
be expected to result in a Material Adverse Effect.

(iv)    Neither any Credit Party nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan has been
terminated, within the meaning of Title IV of ERISA, and, to the knowledge of
any Credit Party or ERISA Affiliate, no such Multiemployer Plan is reasonably
expected to be terminated, within the meaning of Title IV of ERISA, which
termination in either case would reasonably be expected to result in a Material
Adverse Effect.

(l)    Except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) the operations
and properties of each Credit Party and each of its Subsidiaries comply in all
material respects with all applicable Environmental Laws and Environmental
Permits; and (ii) none of the Credit Parties nor any of their Subsidiaries has
become subject to, has received notice of any claim with respect to, or knows of
any basis for any Environmental Liability.

(m)    Each Credit Party and each of its Subsidiaries has filed, has caused to
be filed or has been included in all federal and state and other material Tax
returns required to be filed by it and has paid all Taxes due, except (i) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Credit Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (ii) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

(n)    The Borrower has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption/Anti-Money Laundering Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors, and to
the knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption/Anti-Money Laundering Laws and applicable

 

46



--------------------------------------------------------------------------------

Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby is a Sanctioned Person. No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate
Anti-Corruption/Anti-Money Laundering Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01.    Effective Date. This Agreement and the obligations of the
Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart of this Agreement signed on behalf of such party.

(b)    The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wachtell, Lipton, Rosen & Katz, counsel for the Borrower, in form and
substance reasonably acceptable to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinion.

(c)    The Administrative Agent shall have received customary documents and
certificates as the Administrative Agent shall reasonably request, relating to
the organization, existence and good standing of the Borrower and the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
customary for transactions of the type contemplated hereby and reasonably
satisfactory to the Administrative Agent.

(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e)    The Lenders, the Administrative Agent and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced not less than two (2) Business Days
prior to the Effective Date, reimbursement or payment of all out of pocket
expenses and other amounts required to be reimbursed or paid by the Borrower
hereunder.

(f)    The Administrative Agent shall have received reasonably satisfactory
evidence that the Credit Agreement, dated as of June 11, 2014 (the “Existing
Credit Agreement”), among the Borrower, TD Ameritrade Online Holdings Corp., as
guarantor, the lenders from time to time party thereto (the “Existing Lenders”),
Bank of America, N.A., as syndication agent, JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents party thereto shall have been
terminated and all amounts thereunder shall have been repaid in full.

 

47



--------------------------------------------------------------------------------

(g)    The Administrative Agent shall have received the financial statements and
reports set forth in Section 3.01(f).

(h)    The Lenders shall have received, at least two Business Days prior to the
Effective Date, all Patriot Act and “know your customer” / anti-money laundering
documentation and information relating to the Borrower and its Subsidiaries
reasonably requested by the Lenders in writing at least ten (10) Business Days
prior to the Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 11:59 p.m., New York City time, on
May 15, 2017 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Loan is subject to the satisfaction or waiver of the
following conditions:

(a)    The representations and warranties of the Borrower set forth in this
Agreement or any other Credit Document, other than (with respect to any such
Loan made after the Effective Date) the representations and warranties contained
in Section 3.01(e), in the last sentence of Section 3.01(f) and in
Section 3.01(l)(ii) and those only made as of the Effective Date, shall be true
and correct in all material respects on and as of such date (except those
representations and warranties that are qualified by “materiality”, “Material
Adverse Effect” or similar language, in which case such representation or
warranty shall be true and correct in all respects), and except to the extent
any such representation or warranty is stated to relate solely to an earlier
date (other than the Effective Date), in which case such representation or
warranty shall be true and correct in all material respects on and as of such
earlier date (except those representations and warranties that are qualified by
“materiality”, “Material Adverse Effect” or similar language, in which case such
representation or warranty shall be true and correct in all respects as of such
earlier date).

(b)    At the time of and immediately after giving effect to such Loan, no
Default or Event of Default shall have occurred and be continuing.

Each borrowing of Loans (but excluding, for the avoidance of doubt, any
conversion or continuation of Loans) shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

48



--------------------------------------------------------------------------------

ARTICLE V

Covenants of the Borrower

SECTION 5.01.    Affirmative Covenants. So long as any Loan or any other
Obligation of any Credit Party under any Credit Document (other than contingent
indemnification obligations as to which no claim has been asserted) shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it, except if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.

(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent all
Taxes imposed upon it or upon its property, other than (i) any such Tax that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained or (ii) to the extent the failure to
do so would not reasonably be expected to result in a Material Adverse Effect.

(c)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance in such amounts and covering such risks, and with such
deductibles or self-insurance retentions, as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates.

(d)    Preservation of Corporate Existence, Etc. (i) Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain its legal existence and
(ii) take all reasonable action to preserve and maintain, to the extent material
to the conduct of the business of the Borrower and its Subsidiaries taken as a
whole, its rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, except in the case of clause (i) or (ii) to the
extent (other than with respect to the preservation of the existence of the
Borrower) the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the Borrower and its
Subsidiaries may consummate any merger, consolidation, liquidation, dissolution,
sale, lease, transfer or other disposition not prohibited by Section 5.02
hereof.

(e)    Visitation Rights. At any reasonable time and from time to time, upon
reasonable prior notice, permit the Administrative Agent or any of the Lenders,
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers and with their independent certified public accountants; provided that
representatives of the Borrower shall have the opportunity to be present at any
meeting with its independent accountants; provided further that unless an Event
of Default has occurred and is continuing (i) the Lenders shall coordinate the
exercise of their visitation and inspection rights

 

49



--------------------------------------------------------------------------------

under this Section 5.01(e) through the Administrative Agent and limit the
exercise of such rights to one time per Fiscal Year, and (ii) neither the
Borrower nor any of its Subsidiaries shall be required to pay or reimburse any
costs and expenses incurred by any Lender in connection with the exercise of
such rights.

(f)    Keeping of Books. (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which true and correct entries (in all
material respects) shall be made of all material financial transactions and the
assets and business of the Borrower and each such Subsidiary and (ii) maintain,
and cause each of its Subsidiaries to maintain, a system of accounting
established and maintained in conformity, in all material respects, with GAAP in
effect from time to time.

(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

(h)    Covenant to Guarantee Obligations. If any Subsidiary of the Borrower
becomes (and remains) a guarantor with respect to any Debt of the type described
in clause (a) of the definition thereof of the Borrower with an aggregate
principal amount outstanding in excess of $100,000,000, then in each case at the
Borrower’s expense, within 60 days after such Subsidiary becoming a guarantor
with respect to such Debt (or such longer time period as the Administrative
Agent may agree), cause each such Subsidiary (in such capacity and after
complying with this clause (h), a “Guarantor”) to (i) duly execute and deliver
to the Administrative Agent a guaranty supplement substantially in the form of
Exhibit G attached hereto (a “Guaranty Supplement”) which guarantee shall be on
at least a pari passu basis with the guarantee of such other Debt and
(ii) deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, (A) a signed copy of a customary opinion,
addressed to the Administrative Agent and the other Lenders, of counsel for such
Guarantor and reasonably acceptable to the Administrative Agent (which counsel
may be in-house counsel) as to (I) the Guaranty and such Guaranty Supplement
being legal, valid and binding obligations of each Guarantor party thereto
enforceable in accordance with their terms (subject to customary exceptions,
including for bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and general principles of equity,
regardless of whether considered in a proceeding in equity or at law), and
(II) such other customary matters as the Administrative Agent may reasonably
request, and (B) such documents and certificates relating to the organization,
existence and good standing, if applicable, of such Guarantor as shall be
reasonably requested by the Administrative Agent (it being understood, in the
case of clauses (A) and (B), that (x) the Administrative Agent shall in no event
be entitled to request opinions, certificates or documents pursuant to such
clauses that are more burdensome to the Borrower or any of its Subsidiaries than
the opinions, documents and certificates delivered by the Borrower pursuant to
Section 4.01(b) and (c) on the Effective Date (the “Borrower Closing
Deliverables”) and (y) in the event that a Guarantor delivers opinions,
documents and certificates relating to it that are substantially consistent with
the Borrower Closing Deliverables, then it shall be deemed to have satisfied its
obligations pursuant to clause (ii) of this sentence).

 

50



--------------------------------------------------------------------------------

(i)    Anti-Corruption/Anti-Money Laundering Laws and Sanctions. Maintain in
effect and enforce, and cause each of its Subsidiaries to maintain in effect and
enforce, policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with any applicable Anti-Corruption/Anti-Money Laundering Laws and
applicable Sanctions.

(j)    Use of Proceeds. The proceeds of the Loans shall be available (and the
Borrower agrees that it shall use such proceeds) solely to fund working capital
needs and for general corporate purposes of the Borrower, including the
financing of acquisitions (other than hostile acquisitions).

SECTION 5.02.    Negative Covenants. So long as any Loan or any other Obligation
of any Credit Party under any Credit Document (other than contingent
indemnification obligations as to which no claim has been asserted) shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not,
at any time:

(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired except:

(i)    Liens created under the Credit Documents;

(ii)    Permitted Encumbrances;

(iii)    Liens created, incurred, assumed or suffered to exist by any
Broker-Dealer Subsidiary in the ordinary course of business upon assets owned by
such Broker-Dealer Subsidiary or as to which such Broker-Dealer Subsidiary has
rights to create Liens thereon or held for its account to secure liabilities or
obligations, actual or contingent, incurred in the ordinary course of business,
including Liens in favor of clearing houses, clearing brokers or other entities
providing clearing services and borrowings collateralized by client assets in
the ordinary course of business;

(iv)    Liens securing Debt and other liabilities of the Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed at any time (x)
15% of shareholders’ equity of the Borrower determined in accordance with GAAP,
as shown on the most recent Consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.03(b) or (c), minus (y) the
aggregate principal amount of any Debt (other than Debt secured by such Liens
permitted under this clause (iv)) of any such Subsidiaries then outstanding
under Section 5.02(b)(xv);

(v)    Liens securing Debt and other liabilities of the Borrower or any of its
Subsidiaries to finance the construction or acquisition of real estate or any
refinancing thereof; provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Debt or other liabilities
(and proceeds thereof and accessions and after-acquired property affixed or
incorporated into the property covered by such Lien), (ii) such Liens shall be
created on or prior to or within 90 days following the date of completion of
such construction or acquisition of such real estate and (ii) the amount of Debt
or other liabilities secured thereby in any refinancing is not increased (other
than by an amount not in excess of fees and expenses, including premiums,
associated therewith);

 

51



--------------------------------------------------------------------------------

(vi)    Liens in respect of Hedge Agreements entered into in the ordinary course
of business and not for speculative purposes;

(vii)    Liens in favor of the Borrower or any wholly-owned Subsidiary of the
Borrower;

(viii)    Liens existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary prior to the time such Person becomes a
Subsidiary; provided (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secured on the date of such acquisition or the date such Person becomes a
Subsidiary, and any Debt not prohibited hereunder extending the maturity of, or
refunding or refinancing such obligations.

(b)    Debt. Permit any of its Subsidiaries (other than Broker-Dealer
Subsidiaries) to create, incur, assume or suffer to exist, any Debt, except:

(i)    Debt under the Credit Documents;

(ii)    Surviving Debt and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, such Debt; provided that the terms of any such
extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are otherwise not prohibited
by the Credit Documents; provided further that the principal amount of any
Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing plus
accrued interest thereon and reasonable expenses and fees incurred in connection
therewith, and no Credit Party or Subsidiary of a Credit Party shall be added as
an additional direct or contingent obligor with respect thereto, as a result of
or in connection with such extension, refunding or refinancing; and provided
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable as determined in good faith by the Borrower in any material
respect to the Credit Parties than the terms of any agreement or instrument
governing any Surviving Debt being extended, refunded or refinanced;

(iii)    Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates and exchange rates incurred in the ordinary
course of business and consistent with prudent business practice;

(iv)    Debt owed to the Borrower or a Subsidiary of the Borrower;

 

52



--------------------------------------------------------------------------------

(v)    Debt of any Person that becomes a Subsidiary of the Borrower after the
date hereof not in contravention of this Agreement, which Debt is existing at
the time such Person becomes a Subsidiary of the Borrower (other than Debt
incurred solely in contemplation of such Person becoming a Subsidiary of the
Borrower), and any Debt extending the maturity of, or refunding or refinancing,
in whole or in part, any such Debt under this clause (v); provided that the
terms of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
not prohibited by the Credit Documents; provided further that the principal
amount of the Debt being extended, refunded or refinanced shall not be increased
above the principal amount thereof outstanding immediately prior to such
extension, refunding or refinancing plus accrued interest thereon and reasonable
expenses and fees incurred in connection therewith, and no Credit Party or
Subsidiary of a Credit Party shall be added as an additional direct or
contingent obligor with respect thereto, as a result of or in connection with
such extension, refunding or refinancing; and provided further that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are no less favorable as
determined in good faith by the Borrower in any material respect to the Credit
Parties than the terms of any agreement or instrument governing the Debt being
extended, refunded or refinanced;

(vi)    [Reserved];

(vii)    Debt under performance bonds, surety bonds and letter of credit
obligations to provide security for worker’s compensation claims and Debt in
respect of bank overdrafts not more than two days overdue, in each case,
incurred in the ordinary course of business;

(viii)    to the extent the same constitutes Debt, obligations in respect of
working capital adjustments and/or earn-out arrangements in connection with any
purchase or acquisition;

(ix)    Guaranteed Debt arising in the ordinary course of business pursuant to
contract or applicable law, rule or regulation with respect to the Obligations
of other members of securities and commodities clearinghouses and exchanges;

(x)    to the extent constituting Guaranteed Debt, indemnification obligations
and other similar obligations of the Borrower and its Subsidiaries in favor of
directors, officers, employees, consultants or agents of the Borrower or any of
its Subsidiaries extended in the ordinary course of business;

(xi)    (A) unsecured Guaranteed Debt of any Subsidiary with respect to
unsecured payment Obligations of the Borrower and (B) Guaranteed Debt with
respect to payment Obligations of any Subsidiary; provided, that the underlying
obligation related to such Guaranteed Debt in this clause (B) is permitted under
Section 5.02(b)(iii), (vii), (viii) or (xiv);

 

53



--------------------------------------------------------------------------------

(xii)    Guaranteed Debt with respect to leases in respect of real property
entered into by any Broker-Dealer Subsidiary in the ordinary course of business;

(xiii)    contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;

(xiv)    Debt owing to insurance companies to finance insurance premiums
incurred in the ordinary course of business; provided that each insurance
company financing such insurance premiums agrees to give the Administrative
Agent not less than 30 days’ prior written notice before termination of any
insurance policy for which premiums are being financed; and

(xv)    other Debt not otherwise permitted under this Section 5.02(b) in an
aggregate outstanding principal amount not to exceed at any time (x) 15% of
shareholders’ equity of the Borrower determined in accordance with GAAP, as
shown on the most recent Consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.03(b) or (c), minus (y) the
aggregate outstanding principal amount of any Debt (other than Debt permitted
under this clause (xv)) and other liabilities secured by Liens then existing and
permitted under Section 5.02(a)(iv).

(c)    Change in Nature of Business. Engage or permit any of its Subsidiaries to
engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Effective Date
or any business or any other activities that are reasonably similar, ancillary,
incidental, complimentary or related thereto, or a reasonable extension,
development or expansion thereof.

(d)    Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or liquidate or dissolve, or permit any of its
Subsidiaries to do any of the foregoing, except that:

(i)    any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower; provided that in the case of
any such merger or consolidation to which the Borrower is a party, the Borrower
shall be the surviving entity;

(ii)    the Borrower or any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that in the case of any such merger or
consolidation to which the Borrower is a party, the Borrower shall be the
surviving entity;

(iii)    as part of any sale, lease, transfer or other disposition not
prohibited by Section 5.02(e), any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; and

(iv)    any Subsidiary of the Borrower may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders;
provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.

 

54



--------------------------------------------------------------------------------

(e)    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole.

(f)    Transactions with Affiliates. Conduct, or permit any of its Subsidiaries
to conduct, any transaction with any of its Affiliates except (i) on terms that
are (A) in, or not inconsistent with, the best interests of the Borrower and its
stockholders or (B) fair and reasonable and at least as favorable to the
Borrower or such Subsidiary as it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate of the Borrower or such
Subsidiary, (ii) any Affiliate who is an individual may serve as director,
officer, employee or consultant of the Borrower or any of its Subsidiaries and
may receive reasonable compensation and indemnification for his or her services
in such capacity, (iii) nonexclusive licenses of patents, copyrights,
trademarks, trade secrets and other intellectual property by the Borrower or any
of its Subsidiaries to any other Affiliate of the Borrower or any of its
Subsidiaries and (iv) any transaction between or among the Borrower and/or any
of its Subsidiaries not involving any other Affiliate of the Borrower.

(g)    Anti-Corruption/Anti-Money Laundering Laws and Sanctions. The Borrower
shall not request any Loans, and the Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Loans (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption/Anti-Money Laundering Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.03.    Reporting Requirements. So long as any Loan or any other
Obligation of any Credit Party under any Credit Document (other than contingent
indemnification obligations as to which no claim has been asserted) shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will
furnish to the Administrative Agent for prompt distribution to each Lender
electing to receive the same:

(a)    Default Notice. Promptly and in any event within three (3) Business Days
after any Financial Officer of the Borrower becomes aware of the occurrence of
each Default continuing on the date of such statement, a statement of the
Financial Officer of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto.

(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein a Consolidated
balance sheet of the Borrower

 

55



--------------------------------------------------------------------------------

and its Subsidiaries as of the end of such Fiscal Year and a Consolidated
statement of income and a Consolidated statement of cash flows of the Borrower
and its Subsidiaries for such Fiscal Year, in each case accompanied by (i) an
opinion as to such audit report of Ernst & Young LLP or other independent public
accountants of nationally recognized standing and (ii) if prepared, a report of
such independent public accountants as to the Borrower’s internal controls
required under Section 404 of the Sarbanes-Oxley Act of 2002, in each case
certified by such accountants without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, provided that to the extent different components of such consolidated
financial statements are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such consolidated financial
statements; together with (x) a certificate of a Financial Officer of the
Borrower stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto and
(y) a schedule in substantially the form of Exhibit B of the computations used
by a Financial Officer of the Borrower in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 5.04.

(c)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and a Consolidated statement of income and a Consolidated statement
of cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by a
Financial Officer of the Borrower as having been prepared in accordance with
GAAP, together with (i) a certificate of said officer stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto and (ii) a schedule in substantially
the form of Exhibit B of the computations used by the Borrower in determining
compliance with the covenants contained in Section 5.04.

(d)    [Reserved].

(e)    Litigation; Material Adverse Effect. Promptly (i) after the commencement
thereof, notice of any action, suit, litigation or proceeding before any
Governmental Authority affecting any Credit Party or any of its Subsidiaries,
including any Environmental Liability and (ii) and in any event within three
(3) Business Days after any Financial Officer of the Borrower becomes aware
thereof, any other event, development or occurrence, in each case, that would
reasonably be expected to have a Material Adverse Effect.

(f)    ERISA. (i) ERISA Events and ERISA Reports. Promptly and in any event
within 10 days after any Credit Party or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, which would reasonably be expected to
result in a

 

56



--------------------------------------------------------------------------------

Material Adverse Effect, a statement of a Financial Officer of the Borrower
describing such ERISA Event and the action, if any, that such Credit Party or
such ERISA Affiliate has taken and proposes to take with respect thereto.

(ii)    Plan Terminations. Promptly and in any event within ten (10) Business
Days after receipt thereof by any Credit Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan under Section 4042 of ERISA.

(iii)    Plan Annual Reports. Promptly and in any event within thirty (30) days
after the written request by any Lender to the Borrower, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) filed with the
IRS with respect to each Single Employer Plan.

(iv)    Multiemployer Plan Notices. Promptly and in any event within ten
(10) Business Days after receipt thereof by any Credit Party or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the termination, within the meaning of Title IV of ERISA, of any such
Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Credit Party or any ERISA Affiliate in connection with any
event described in clause (A) or (B), but only if such liability under (A), (B)
or (C) could reasonably be expected to result in a Material Adverse Effect.

(g)    Other Information. Such other information respecting the business,
financial condition or results of operations of any Credit Party or any of its
Subsidiaries as the Administrative Agent, or any Lender through the
Administrative Agent, may from time to time reasonably request.

Financial statements required to be delivered pursuant to Section 5.03(b) or (c)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower files such documents
on the SEC’s EDGAR system (or any successor thereto) or any other publicly
available database maintained by the SEC, or provides a link thereto on the
Borrower’s website on the Internet, to which each Lender and the Administrative
Agent have access; or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the financial statements referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 5.04.    Financial Covenants. So long as any Loan or any other
Obligation of any Credit Party under any Credit Document (other than contingent

 

57



--------------------------------------------------------------------------------

indemnification obligations as to which no claim has been asserted) shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

(a)    Leverage Ratio. Maintain as of the end of the last day of each
Measurement Period a Leverage Ratio of not more than 3:00:1:00.

(b)    Regulatory Net Capital.

(i)    Cause each Broker-Dealer Subsidiary of the type described in clause
(a) of the definition of “Broker-Dealer Subsidiary” to maintain at all times
Regulatory Net Capital in compliance with applicable law but in no event less
than five percent (5%) of its aggregate debit items calculated using the
alternative standard for net capital calculation.

(ii)    Cause each Broker-Dealer Subsidiary of the type described in clause
(b) of the definition of “Broker-Dealer Subsidiary” to maintain at all times
Regulatory Net Capital in compliance with applicable law but in no event less
than 150% of the required minimum net capital of such Broker-Dealer Subsidiary.

(c)    Interest Coverage Ratio. Maintain as of the end of the last day of each
Measurement Period an Interest Coverage Ratio of not less than 4.00:1.00.

ARTICLE VI

Events of Default

SECTION 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    the Borrower shall fail to pay (i) any principal of any Loan when the
same shall become due and payable or (ii) any interest on any Loan or any other
payment obligation under any Credit Document, in each case under this clause
(ii) within three (3) Business Days after the same shall become due and payable;
or

(b)    any representation or warranty made by any Credit Party in any Credit
Document or in any document required to be delivered in connection therewith
shall prove to have been incorrect in any material respect when made; or

(c)    the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (solely with respect to the existence of
the Borrower), 5.02, 5.03(a) or 5.04(a) or (c);

(d)    (i) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in Section 5.04(b) and such failure shall remain
unremedied for five (5) Business Days or (ii) any Credit Party shall fail to
perform or observe any other term, covenant or agreement contained in any Credit
Document (other than described in Section 6.01(a), (b), (c) or (d)(i)) on its
part to be performed or observed and such failure shall remain unremedied for 30
days after the date on which written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

 

58



--------------------------------------------------------------------------------

(e)    any Credit Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Credit Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $100,000,000 either individually or in the
aggregate for all such Credit Parties and Subsidiaries (but excluding Debt
outstanding hereunder), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

(f)    (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Bankruptcy Law now or hereafter in
effect or (B) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered or (ii) the Borrower
or any Significant Subsidiary shall (A) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Bankruptcy Law now or hereafter in effect, (B) consent to the institution of, or
fail to contest in a timely manner, any proceeding or petition described in
clause (f)(i) of this Article, (C) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Significant Subsidiary or for a substantial part of its
assets, (D) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (E) make a general assignment for the
benefit of creditors or (F) take any corporate board action to authorize any of
the foregoing; or

(g)    any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $100,000,000 shall be rendered against any Credit
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which the payment for such
judgment or order shall remain unsatisfied and a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such amount shall be calculated after
deducting from the sum so payable any amount of such judgment or order that is
fully covered by a valid and

 

59



--------------------------------------------------------------------------------

binding policy of insurance in favor of such Credit Party or Subsidiary from an
insurer that is rated at least “A” by A.M. Best Company or is in the Borrower’s
reasonable determination otherwise credit-worthy and which insurer has been
notified, and has not disputed the claim made for payment, of such amount of
such judgment or order; or

(h)    any provision of any Credit Document after delivery thereof pursuant to
Section 4.01 or 5.01(h) shall for any reason cease to be valid and binding on or
enforceable against any Credit Party party to it, or any such Credit Party shall
so state in writing except to the extent such Credit Party has been released
from its obligations thereunder in accordance with this Agreement or such other
Credit Document or such Credit Document has expired or terminated in accordance
with its terms; or

(i)    a Change of Control shall occur; or

(j)    any ERISA Event shall have occurred with respect to a Single Employer
Plan which would reasonably be expected to result in liability to any Credit
Party and/or any ERISA Affiliate in an amount that would reasonably be expected
to have a Material Adverse Effect; or

(k)    any Credit Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Credit Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), would reasonably be expected to have a Material Adverse Effect;
or

(l)    any Credit Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is being
terminated, within the meaning of Title IV of ERISA, and as a result of such
termination the aggregate annual contributions of the Credit Parties and the
ERISA Affiliates to all Multiemployer Plans that are then being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the plan years of such Multiemployer Plans immediately preceding the
plan year in which such termination occurs by an amount that would reasonably be
expected to have a Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or further notice of any kind, all of which are hereby waived by the Borrower;
and in case of any event with respect to the Borrower described in clause (f) of
this Article, the Commitments shall

 

60



--------------------------------------------------------------------------------

automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VII

Guaranty

SECTION 7.01.    Guaranty; Limitation of Liability. (a) Each Guarantor, jointly
and severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Credit Party now or hereafter existing under or in respect of the
Credit Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable and documented expenses
(including, without limitation, reasonable and documented fees and expenses of
counsel) incurred by the Administrative Agent or any Lender in enforcing any
rights under this Guaranty or any other Credit Document. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Credit Party to any Lender under the Credit Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Credit
Party.

(b)    Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
applicable Bankruptcy Laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
Lenders and each Guarantor hereby irrevocably agree that in any action or
proceeding involving any applicable Bankruptcy Laws, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and each
Guarantor’s obligations hereunder, if the obligations of any Guarantor under
this this Guaranty would otherwise be held or determined to be void, voidable,
invalid or unenforceable on account of the amount of such Guarantor’s liability
under this Guaranty, then, anything herein or in any other Credit Document to
the contrary notwithstanding, the maximum liability of each Guarantor hereunder
and under the other Credit Documents shall, without any further action by such
Guarantor, any Credit Party or any other person, be automatically limited and
reduced to the maximum amount (after giving effect to such Guarantor’s rights to
contribution, if any) which can be guaranteed by such Guarantor under such
applicable Bankruptcy Laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and each Guarantor’s obligations hereunder.

 

61



--------------------------------------------------------------------------------

SECTION 7.02.    Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Credit Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Credit Party under or in respect of the Credit
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Credit Party or whether the
Borrower or any other Credit Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following (other than payment in full of the Guaranteed Obligations):

(a)    any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Credit Party under or in respect of the Credit Documents, or any other
amendment or waiver of or any consent to departure from any Credit Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Credit Party or any of
its Subsidiaries or otherwise;

(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Credit Party under the Credit Documents or any other assets
of any Credit Party or any of its Subsidiaries;

(e)    any change, restructuring or termination of the corporate structure or
existence of any Credit Party or any of its Subsidiaries;

(f)    any failure of any Lender to disclose to any Credit Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Credit Party now or hereafter
known to such Lender (each Guarantor waiving any duty on the part of the Lenders
to disclose such information);

(g)    the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of each Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
that might otherwise constitute a defense available to, or a discharge of, any
Credit Party or any other guarantor or surety.

 

62



--------------------------------------------------------------------------------

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Credit
Party or otherwise, all as though such payment had not been made.

SECTION 7.03.    Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Lender protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Credit Party or any
other Person or any collateral.

(b)    Subject to Section 7.08, each Guarantor hereby unconditionally and
irrevocably waives any right to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of each Guarantor or other rights of each
Guarantor to proceed against any of the other Credit Parties or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of each Guarantor
hereunder.

(d)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of any Lender to disclose to each Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Credit Party or any of its
Subsidiaries now or hereafter known by such Lender.

(e)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Credit
Documents and that the waivers set forth in Section 7.02 and this Section 7.03
are knowingly made in contemplation of such benefits.

SECTION 7.04.    Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Credit Party that arise from the
existence, payment, performance or enforcement of each of the Guarantor’s
Obligations under or in respect of this Guaranty or any other Credit Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender against the Borrower or any other Credit Party or
any collateral, whether or not

 

63



--------------------------------------------------------------------------------

such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower or any other Credit Party, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash, and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the Maturity Date, such amount shall be received and held in trust for the
benefit of the Lenders, shall be segregated from other property and funds of
such Guarantor and shall forthwith be paid or delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Credit Documents, or to be held as collateral
for any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. If (i) each Guarantor shall make payment to any Lender of
all or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and (iii) the Maturity Date shall have occurred, the
Lenders will, at each Guarantor’s request and expense, execute and deliver to
each Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
each Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by each Guarantor pursuant to this Guaranty.

SECTION 7.05.    Guaranty Supplements. Upon the execution and delivery by any
Person of a Guaranty Supplement (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Credit Document to
a “Guarantor” shall also mean and be a reference to such Additional Guarantor,
and (b) each reference herein to “this Guaranty,” “hereunder,” “hereof” or words
of like import referring to this Guaranty, and each reference in any other
Credit Document to the “Guaranty,” “thereunder,” “thereof” or words of like
import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.

SECTION 7.06.    Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other payment Obligations owed to such Guarantor by each
other Credit Party (the “Subordinated Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 7.06:

(a)    Prohibited Payments, Etc. Except during the continuance of any Event of
Default under Section 6.01(a) or (f), each Guarantor may receive regularly
scheduled payments from any other Credit Party on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default under Section 6.01(a) or (f), however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.

 

64



--------------------------------------------------------------------------------

(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
applicable Bankruptcy Law relating to any other Credit Party, each Guarantor
agrees that the Lenders shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest and expenses accruing after
the commencement of a proceeding under any applicable Bankruptcy Law, whether or
not constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before each Guarantor receives payment of any Subordinated Obligations.

(c)    Turn-Over. After the occurrence and during the continuance of any Event
of Default under Section 6.01(a) or (f), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lenders and deliver
such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post-Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of each Guarantor under the other provisions of this
Guaranty.

(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (f), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post-Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post-Petition Interest).

SECTION 7.07.    Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (ii) the Maturity Date, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Lenders and their successors, transferees and assigns.
Without limiting the generality of clause (c) of the immediately preceding
sentence, any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or any portion of its Commitments, the Loans owing to it and any Note or Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as and to the extent provided in Section 9.04. Except as
expressly permitted hereunder, no Guarantor shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.

SECTION 7.08.    Guaranty Release. (a) A Guarantor shall be automatically
released from its obligations hereunder (i) in the event of dissolution of such
Person in a transaction not prohibited hereunder, upon such dissolution, (ii) if
such Person ceases to be a Subsidiary of the Borrower in a transaction not
prohibited by this Agreement, when it first ceases to be a Subsidiary of the
Borrower or (iii) if such Person ceases (or substantially simultaneously

 

65



--------------------------------------------------------------------------------

with the release hereunder shall cease) to guarantee any Debt of the Borrower.
At the request of the Borrower or such Guarantor, and so long as the Borrower
shall have provided the Administrative Agent such certifications or documents
relating to such release as the Administrative Agent shall reasonably request,
the Administrative Agent shall execute and deliver to the Borrower or such
Guarantor all releases or other documents as the Borrower or such Guarantor
shall reasonably request to evidence such release. All of the foregoing shall be
at the expense of the Borrower, with no liability to the Administrative Agent or
any Lender, and with no representation or warranty by or recourse to the
Administrative Agent or any Lender.

(b)    Each Guarantor shall be automatically released from its obligations
hereunder if all Obligations under this Agreement and the other Credit Documents
(other than contingent indemnification obligations as to which no claim has been
asserted) are discharged in accordance with the terms hereof and thereof. At the
request of the Borrower or any Guarantor, and so long as the Borrower shall have
provided the Administrative Agent such certifications or documents relating to
such release as the Administrative Agent shall reasonably request, the
Administrative Agent shall execute and deliver to the Borrower or such Guarantor
all releases or other documents as the Borrower or such Guarantor shall
reasonably request to evidence such release. All of the foregoing shall be at
the expense of the Borrower, with no liability to the Administrative Agent or
any Lender, and with no representation or warranty by or recourse to the
Administrative Agent or any Lender.

ARTICLE VIII

The Administrative Agent, Syndication Agent and the Co-Documentation Agents

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent, the bank serving as Syndication
Agent and the banks serving as Co-Documentation Agents hereunder shall have the
same rights and powers in their capacities as Lenders as any other Lender and
may exercise the same as though it were not the Administrative Agent, the
Syndication Agent or a Co-Documentation Agent, and such banks and their
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent, the Syndication Agent or a
Co-Documentation Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. None of the Syndication Agent, the Co-Documentation
Agents or the Lead Arrangers shall have any duties or responsibilities hereunder
in their respective capacities as such. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed

 

66



--------------------------------------------------------------------------------

by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent, the Syndication
Agent and the Co-Documentation Agents shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent, the Syndication Agent and the Co-Documentation Agents
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as the activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right (with the consent of the Borrower, which consent
shall not be unreasonably withheld or delayed and shall not be required if any
Event of Default shall be continuing) to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such

 

67



--------------------------------------------------------------------------------

appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Syndication Agent, the Co-Documentation Agents or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i)    if to the Borrower, to it at TD Ameritrade Holding Corporation, 200 South
108th Avenue, Omaha, NE 68154, Attention: Managing Director, Treasury, Fax:
                        , E-mail Address:                              
                   , with a copy to TD Ameritrade Holding Corporation, 6940
Columbia Gateway Drive, Suite 200, Columbia, Maryland 21046, Attention: Deputy
General Counsel, Fax:                         , E-mail Address:
                                                         ;

(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC 5, Floor 1, Newark, DE 19713, Attention of Will
Tanzilli or e-mail                                                      ; and

(iii)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

68



--------------------------------------------------------------------------------

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent and the Borrower; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)    Any party hereto may change its address or electronic communication or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
adversely affected thereby, (v) other than as expressly permitted hereunder,
release any Guarantor (or otherwise limit any Guarantor’s liability with respect
to the Obligations owing to the Administrative Agent and the Lenders under the
Guaranty), (vi) change Section 2.20 without the consent of the Swingline Lenders
and the Uncommitted Swingline Lenders or (vii) change any of the provisions of
this Section or reduce any number or percentage set forth in the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or

 

69



--------------------------------------------------------------------------------

grant any consent hereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lenders or the
Uncommitted Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Swingline Lenders or the Uncommitted Swingline
Lenders, as the case may be. Notwithstanding the foregoing, the Administrative
Agent, with the consent of the Borrower, may amend, modify or supplement any
Credit Document without the consent of any Lender or the Required Lenders in
order to correct, amend or cure any ambiguity, inconsistency or defect or
correct any typographical error or other manifest error in any Credit Document.

(c)    Subject to the provisos of this paragraph, for purposes of any amendment,
modification, waiver or consent (other than pursuant to Sections 9.02(b)(i),
(ii), (iii), or any amendment, modification, waiver or consent that directly and
adversely affects any Affiliated Lender in its capacity as a Lender
disproportionately in relation to other affected Lenders) under any Credit
Document, any Loans or Commitments held by an Affiliated Lender shall be
automatically deemed to be voted in the same proportion as all other Lenders who
are not Affiliated Lenders; provided that (a) for the purposes of any proceeding
under any Bankruptcy Law instituted by or against the Borrower, each Affiliated
Lender hereby irrevocably appoints the Administrative Agent as its voting proxy
to vote such Affiliated Lender’s Loan claims in such proceedings in the same
proportion as the allocation of voting with respect to such matter by those
Lenders who are not Affiliated Lenders, except to the extent that any plan of
reorganization proposes to treat the Loans and other Obligations under the
Credit Documents held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Loans and Obligations held by Lenders that are not
Affiliated Lenders; and (b) for purposes of this paragraph, for the avoidance of
doubt, Affiliated Lenders shall be deemed to not include Affiliated Debt Funds
(and the foregoing limitations shall not apply in respect of Affiliated Debt
Funds).

(d)    Notwithstanding anything to the contrary herein, for purposes of any
votes involving Required Lenders, Affiliated Debt Funds cannot, in the
aggregate, account for more than 49.9% of the amount of Commitments or Loans of
consenting Lenders included in determining whether the Required Lenders have
consented to any amendment, waiver or other action.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arrangers and each of their respective
Affiliates, limited, in the case of fees, disbursements and charges of counsel,
to the reasonable fees, charges and disbursements of one law firm acting as
primary counsel and any additional special counsel for the Administrative Agent
and the Lead Arrangers, taken as a whole, and a single local counsel for the
Administrative Agent and the Lead Arrangers, taken as a whole, in each relevant
jurisdiction material to the interests of the Lenders (which may include a
single firm of special counsel acting in multiple jurisdictions), in connection
with the syndication of the credit facilities provided for herein, the
negotiation, preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, or any amendments, supplements, modifications
or waivers of the

 

70



--------------------------------------------------------------------------------

provisions hereof or thereof (in each case, whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the
reasonable and documented fees, charges and disbursements of one law firm acting
as primary counsel and any additional special counsel for the Administrative
Agent and the Lenders taken as a whole, a single local counsel acting as counsel
for the Administrative Agent and the Lenders taken as a whole in each relevant
jurisdiction material to the interests of the Lenders (which may include a
single firm of special counsel acting in multiple jurisdictions) and, solely in
the event of a conflict of interest, whether actual or potential, the reasonable
and documented fees, disbursements and other charges of one additional counsel
for each Lender subject to such conflict and, to the extent necessary, one local
counsel and/or special counsel for each Lender subject to such conflict in each
jurisdiction material to the interests of each such Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and (iii) any
charges of IntraLinks/IntraAgency or other relevant website or CUSIP charges.

(b)    The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, the Lead Arrangers and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (but limited, in the
case of fees, charges and disbursements of counsel, to the reasonable and
documented fees, charges and disbursements of one law firm acting as primary
counsel and any additional special counsel for the Administrative Agent and the
Lenders taken as a whole, a single local counsel acting as counsel for the
Administrative Agent and the Lenders taken as a whole in each relevant
jurisdiction material to the interests of the Lenders (which may include a
single firm of special counsel acting in multiple jurisdictions) and, solely in
the event of a conflict of interest, whether actual or potential, the reasonable
and documented fees, disbursements and other charges of one additional counsel
for each Lender subject to such conflict and, to the extent necessary, one local
counsel and/or special counsel for each Lender subject to such conflict in each
jurisdiction material to the interests of each such Lender), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether or not the same are brought by the Borrower, its
equity holders, affiliates or creditors or any other Person; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties, or the material breach of any of such Indemnitee’s
or any of its

 

71



--------------------------------------------------------------------------------

Related Parties’ express obligations hereunder or (y) relate to disputes solely
among Indemnitees that do not involve any act or omission by the Borrower or any
of its Related Parties, other than claims against any Indemnitee in its capacity
as agent, arranger or bookrunner or similar role under this Agreement, and
provided further, that this Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Swingline Lenders or the Uncommitted
Swingline Lenders under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Swingline Lenders or
the Uncommitted Swingline Lenders, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lenders or the Uncommitted Swingline Lenders
in their capacities as such.

(d)    To the extent permitted by applicable law, no party hereto shall assert,
and hereby waives, any claim against any Credit Party or any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that this shall not limit the Borrower’s indemnification obligations pursuant to
Section 9.03(b). No Indemnitee shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or a material breach by such Indemnitee of
the express obligations hereunder.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

72



--------------------------------------------------------------------------------

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
any Event of Default under Section 6.01(a) or (f) with respect to the Borrower
has occurred and is continuing, any other assignee (it being understood that the
Borrower will be deemed to have consented to an assignment if it has not
objected thereto within 5 Business Days following notice thereof); and

(B)    the Administrative Agent and each Swingline Lender, provided that no
consent of the Administrative Agent or any Swingline Lender shall be required
for an assignment of any Commitment to an assignee that is a Lender with a
Commitment immediately prior to giving effect to such assignment.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the
Credit Parties and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws;

 

73



--------------------------------------------------------------------------------

(E)    assignments shall not be made to any Competitor that was a Competitor on
the relevant trade date, it being understood that the Administrative Agent shall
be permitted to make available (on a confidential basis) to all potential
assignees in connection with a bona fide potential assignment a list of
Competitors and, at the discretion of the Administrative Agent, to all Lenders,
public and private, on the Agency Intralinks site, and the Administrative Agent
(in its capacity as such or as an arranger, bookrunner or other agent hereunder)
shall have no duty to ascertain, monitor or enforce compliance with such list or
any restrictions on Competitors contained herein;

(F)    in the event of any assignment to a Competitor without consent of the
Borrower in violation of the terms of this Agreement, the Borrower shall
(without prejudice to its other remedies at law or in contract) be permitted to
(a) terminate the Commitments of such Competitor and prepay its outstanding
Loans at the lesser of the price such Competitor paid for such Loans (solely to
the extent not funded by the Competitor directly to the Borrower) and par,
notwithstanding anything to the contrary herein, on a non-pro rata basis or
(b) compel such Competitor to assign its Commitments and Loans at the lesser of
the price such Competitor paid for such Loans (solely to the extent not funded
by the Competitor directly to the Borrower) and par (and otherwise in accordance
with Section 2.19(b)), and for so long as such Competitor remains a Lender (x),
for purposes of any amendment, modification, waiver or consent (other than
pursuant to Sections 9.02(b)(i), (ii), (iii), or any amendment, modification,
waiver or consent that directly and adversely affects any Competitor in its
capacity as a Lender disproportionately in relation to other affected Lenders)
under any Credit Document, any Loans or Commitments held by such Competitor
shall be automatically deemed to be voted in the same proportion as all other
Lenders who are not Competitors and (y) such Competitor shall not have the right
to have access to or receive any information or material that is prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders other than the right to receive
notices of prepayments and other administrative notices in respect of its Loans
required to be delivered to Lenders pursuant hereto, or to attend (including by
telephone) or participate in meetings or discussions (or portions thereof) among
the Administrative Agent and/or Lenders;

(G)    assignments shall not be made to any Person who is a natural person or
who is, or would upon the effectiveness of any such assignment become, a
Defaulting Lender; and

(H)     assignments shall not be made to the Borrower or any Subsidiary or
Affiliate of the Borrower except as expressly set forth in Section (d) below.

 

74



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue, to the extent permitted by applicable law,
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(c), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(vi)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Swingline Lenders, sell participations to one or more banks or
other

 

75



--------------------------------------------------------------------------------

entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) no participation shall be
sold to any natural person, the Borrower or any Subsidiary or Affiliate of the
Borrower. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that, to the
extent permitted by applicable law, each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.15 and 2.17 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from an adoption of or any
Change in Law made subsequent to the Effective Date that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Credit Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

76



--------------------------------------------------------------------------------

(d)    Notwithstanding anything to the contrary contained in this Agreement,
assignments of commitments or Loans under this Agreement to Affiliated Lenders
shall be permitted subject to the following limitations:

(i)    Affiliated Lenders shall not have access to or receive any information or
material that is prepared by the Administrative Agent or any Lender or any
communication by or among the Administrative Agent and/or one or more Lenders
except to the extent such information or materials have been made available to
the Borrower or its representatives (and in any case, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans required to be delivered to Lenders pursuant hereto) and shall not be
permitted to attend (including by telephone) or participate in meetings or
discussions (or portions thereof) among the Administrative Agent and/or Lenders
to which representatives of the Borrower are not invited or present;

(ii)    the voting rights of held by Affiliated Lenders shall be as set forth in
Section 9.02(c);

(iii)    an Affiliated Lender must notify the Administrative Agent of each
assignment to it at the time of such assignment;

(iv)    no default or Event of Default shall be occurring at the time of such
assignment (it being understood that the Borrower shall have no obligation
related to this clause (iv));

(v)    any purchases by Affiliated Lenders shall require that such Affiliated
Lender clearly identify itself as an Affiliated Lender in any Assignment and
Assumption executed in connection with such purchases;

(vi)    the aggregate amount of Commitments and Loans held by Affiliated Lenders
shall not exceed 15% of the outstanding principal amount of such Commitments and
Loans, calculated as of the date of such Commitment or purchase and any purchase
of any Commitments or Loans by an Affiliated Lender in excess thereof will be
void ab initio as though such purchase had never been consummated or initiated;
and

(vii)    such Affiliated Lenders shall not make or bring (other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against the Administrative Agent or receive advice of
counsel to the Administrative Agent or any other Lender or challenge the
Administrative Agent’s or any other Lender’s attorney-client privilege.

Notwithstanding the foregoing, but subject to the Register, in no event shall
the Administrative Agent be obligated to ascertain, monitor or inquire as to
whether any Lender is an Affiliated Lender or to ascertain, monitor or enforce
compliance of any restrictions on Affiliated Lenders contained herein, nor shall
the Administrative Agent be obligated to monitor the aggregate amount of Loans
and Commitments held by Affiliated Lenders. Each Affiliated Lender agrees to
notify the Administrative Agent promptly (and in any event within ten
(10) Business Days) if it acquires any Person who is also a Lender, and each
Lender agrees to notify the Administrative Agent promptly (and in any event
within ten (10) Business Days) if it becomes an Affiliated Lender. Such notice
shall contain the type of information required and be delivered to the same
addressee as set forth in an Assignment and Assumption Agreement.

 

77



--------------------------------------------------------------------------------

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by email or facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Set off. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

78



--------------------------------------------------------------------------------

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

79



--------------------------------------------------------------------------------

SECTION 9.12.    Confidentiality. (a) Each of the Administrative Agent, each
Swingline Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed by the
Administrative Agent, any Swingline Lender or the Lenders (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) subject to Sections 9.04(b)(ii)(F) and (d)(i), to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder (with respect to litigation brought by any Person other than
the Administrative Agent, any Credit Party or any Lender Party, after the
Borrower shall have had notice thereof and the opportunity to seek a protective
order or other appropriate remedy with respect thereto), (vi) subject to an
agreement containing provisions no less restrictive than those of this Section
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower, (vii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or (viii) in connection with making
available (on a confidential basis) to potential assignees in connection with a
bona fide potential assignment a list of Competitors. For the purposes of this
Section, “Information” means all information received from the Borrower or its
designees relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Swingline Lender
or any Lender on a nonconfidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE

 

80



--------------------------------------------------------------------------------

AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14.    USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

SECTION 9.15.    No Fiduciary Duty. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower or its
Affiliates arising out of or in connection with this Agreement or any of the
other Credit Document, and the relationship between Administrative Agent and
Lenders, on one hand, and the Borrower or its Affiliates, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. The
Borrower agrees that it will not assert any claim against either the
Administrative Agent or any Lender based on an alleged breach of fiduciary duty
by either the Administrative Agent or any Lender in connection with this
Agreement and any other Credit Documents.

SECTION 9.16.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and

 

81



--------------------------------------------------------------------------------

conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally blank]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TD AMERITRADE HOLDING CORPORATION,

as Borrower

By:  

/s/ Timothy D. Hockey

  Name:   Timothy D. Hockey   Title:   Chief Executive Officer and President
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender and as a
Lender By:  

/s/ Victoria Teterceva

  Name:   Victoria Teterceva   Title:   Vice President, J.P. Morgan U.S. BANK
NATIONAL ASSOCIATION, as Syndication Agent, Swingline Lender and as a Lender By:
 

/s/ Evan Glass

  Name:   Evan Glass   Title:   Senior Vice President BARCLAYS BANK PLC, as a
Co-Documentation Agent, Swingline Lender and as a Lender By:  

/s/ Christopher Aitkin

  Name:   Christopher Aitkin   Title:   Assistant Vice President

 

[Signature Page to the TD Ameritrade Holding Corporation Credit Agreement]



--------------------------------------------------------------------------------

Industrial and Commercial Bank of China Ltd.,

New York Branch,

as a Co-Documentation Agent, Swingline Lender and as a Lender

By:  

/s/ Guoshen Sun

  Name:   Guoshen Sun   Title:   Deputy General Manager

TD SECURITIES (USA) LLC,

As Co-Documentation Agent

By:  

/s/ K. Alper Ilgar

  Name:   K. Alper Ilgar   Title:   Director

The Toronto Dominion (New York) LLC,

as Swingline Lender and as a Lender

By:  

/s/ Annie Dorval

  Name:   Annie Dorval   Title:   Authorized Signatory FIRST NATIONAL BANK OF
OMAHA, as a Lender By:  

/s/ Andrew Wong

  Name:   Andrew Wong   Title:   Director

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

/s/ Diane L. Demmler

  Name:   Diane L. Demmler   Title:   Vice President

 

[Signature Page to the TD Ameritrade Holding Corporation Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Brian Correia

  Name:   Brian Correia   Title:   Assistant Vice President

First Commercial Bank, Ltd., New York Branch,

as a Lender

By:  

/s/ Bill Wang

  Name:   Bill Wang   Title:   Senior Vice President & General Manager

 

[Signature Page to the TD Ameritrade Holding Corporation Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 38,333,333.33  

U.S. Bank National Association

   $ 38,333,333.33  

Barclays Bank PLC

   $ 38,333,333.33  

Industrial and Commercial Bank of China Ltd., New York Branch

   $ 38,333,333.33  

Toronto Dominion (New York) LLC

   $ 38,333,333.33  

Wells Fargo Bank, N.A.

   $ 38,333,333.33  

First National Bank of Omaha

   $ 25,000,000.00  

The Bank of New York Mellon

   $ 25,000,000.00  

Bank of America, N.A.

   $ 16,666,666.68  

First Commercial Bank, Ltd., New York Branch

   $ 3,333,333.34     

 

 

 

TOTAL

   $ 300,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    TD Ameritrade Holding Corporation 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement

 

 

1  Select as applicable.

 

1



--------------------------------------------------------------------------------

5.   

Credit Agreement:

   The Credit Agreement dated as of April 21, 2017 among TD Ameritrade Holding
Corporation, a Delaware corporation (the “Borrower”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto. 6.   

Assigned Interest:

  

 

Aggregate Amount of

Commitment/Loans

for all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2  

$            

   $                          % 

$            

   $                          % 

$            

   $                          % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Credit Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:  

 

  Title: ASSIGNEE

 

NAME OF ASSIGNEE By:                                        
                                                               Title:

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as

  Administrative Agent

By                                      
                                                           Title: [Consented
to:]4 TD AMERITRADE HOLDING CORPORATION By                                      
                                                           Title: [NAME OF ANY
OTHER RELEVANT PARTY] By                                      
                                                           Title:

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender) is required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including, without limitation and for the avoidance of doubt for the benefit of
(without limitation) the Borrower, the Assignor and the Administrative Agent, in
Section 9.04(b)(ii)(E)), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.03 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT B

LEVERAGE RATIO AND INTEREST COVERAGE RATIO COMPUTATIONS

For the Measurement Period (four consecutive fiscal quarters) ended
                                         (“Statement Date”)

Terms not otherwise defined herein are used as defined in the Credit Agreement
dated as of April 21, 2017 (the “Credit Agreement”), among TD Ameritrade Holding
Corporation as Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and
the other agents and lenders party thereto.

 

  I.    Leverage Ratio    1.   Ratio of      a.    Consolidated Debt for
Borrowed Money of the Borrower and its Subsidiaries at Statement Date (see II
below) to    $            
  b.    Consolidated EBITDA of the Borrower and its Subsidiaries for such
Measurement Period (see III below)    $            
I.   Leverage Ratio (I.1(a) : I.1(b))         :      Maximum Leverage Ratio as
of the end of each Measurement Period: 3.00:1.00.      II.    Debt for Borrowed
Money5    1.   At the Statement Date, without duplication, the sum of:      a.
   All items that, in accordance with GAAP, would be classified as indebtedness
on a Consolidated balance sheet at Statement Date (including, to the extent they
would be so classified, non-contingent payment Obligations in respect of letters
of credit)6, plus      b.    All non-contingent payment Obligations in respect
of banker’s acceptances or similar facilities at Statement Date    $            

 

 

5  With respect to Hedge Agreements, Debt for Borrowed Money shall include only
net payment Obligations in respect of Hedge Agreements valued at the Agreement
Value.

6  For the purposes of calculating Debt for Borrowed Money pursuant to any
determination of the Leverage Ratio or Interest Expense, Debt for Borrowed Money
shall not include Debt incurred in the ordinary course of business by or on
behalf of Broker-Dealer Subsidiaries for working capital needs (but,
notwithstanding the foregoing or anything else to the contrary set forth in this
definition, will include any Debt that has the effect of increasing regulatory
capital as reflected in any financial statement (including the footnotes
thereto)).



--------------------------------------------------------------------------------

2.   With respect to the Borrower and its Subsidiaries, to the extent otherwise
included in clause II.1(a) or II.1(b) above:      a.    Debt incurred for
operational liquidity needs pursuant to lines of credit and other liabilities
payable to brokers, dealers, clearing organizations, clients and correspondents,
and liabilities in respect of securities or commodities sold but not yet
purchased and Debt of the Borrower, in each case incurred in the ordinary course
of the “broker-dealer” or “commodity futures trading” business of the
Broker-Dealer Subsidiaries, including Debt incurred in the ordinary course of
business to finance or secure the purchase or carrying of securities, the
provision of margin for forward, futures, repurchase or similar transactions,
the making of advances to customers, the establishment of performance or surety
bonds or guarantees, or in the nature of a letter of credit or letter of
guaranty to support or secure trading and other obligations incurred in the
ordinary course of business    $               b.    Accounts payable and
accrued liabilities in the ordinary course of business of the Borrower and its
Subsidiaries    $               c.    To the extent constituting an “effective”
hedge in accordance with GAAP, prepaid variable forward derivative instruments
and prepaid variable forward contract obligations    $               d.   
Notes, bills and checks presented in the ordinary course of business to banks
for collection or deposit    $               e.    All obligations of the
Borrower and its Subsidiaries of the character referred to in this definition to
the extent owing to the Borrower or any of its Subsidiaries    $              
f.    Guaranteed Debt arising in the ordinary course of business pursuant to
contract or applicable law, rule or regulation with respect to the Obligations
of other members of securities and commodities clearinghouses and exchanges   
$               g.    Debt of the type otherwise permitted under clauses (vii),
(viii) (to the extent contractually required to be settled in the Equity
Interests of the Borrower), (ix), (x) and (xiv) of Section 5.02(b) of the Credit
Agreement    $             II.2.   (Sum of II.2(a) through II.2(g), in each case
to the extent otherwise included in clause II.1(a) or II.1(b) above)   
$             II.   Debt for Borrowed Money (II.1- II.2)    $               III.
Consolidated EBITDA    1.   Consolidated net income for such Measurement Period
   $             2.   The sum of, without duplication and to the extent deducted
in determining such Consolidated net income      a.    Consolidated Interest
Expense for such Measurement Period    $            



--------------------------------------------------------------------------------

  b.    Consolidated income tax expense for such Measurement Period   
$               c.    Depreciation and amortization expense for such Measurement
Period    $               d.    Any other non-cash or extraordinary, unusual or
nonrecurring deductions, losses or charges made in determining Consolidated net
income for such Measurement Period (other than non-cash charges resulting from
mark-to-market adjustments of securities positions made in the ordinary course
of business and any deductions which require or represent the accrual of a
reserve for the payment of cash charges in any future period or amortization of
a prepaid cash expense that was paid in a prior period)    $             III.2.
  (Sum of III.2(a) through III.2(d), without duplication and to the extent
deducted in determining such Consolidated net income)    $             3.  
Without duplication and to the extent included in determining such Consolidated
net income      a.    Any non-cash or extraordinary, unusual or nonrecurring
gains included in Consolidated net income for such Measurement Period (other
than non-cash gains resulting from mark-to-market adjustments of securities
positions made in the ordinary course of business)    $               b.    Any
gains realized in connection with any disposition of property during such
Measurement Period    $               III.3. (Sum of III.3(a) and III.3(b))   
$             III.4.   Without duplication and to the extent included in
determining such Consolidated net income, any losses, charges or expenses
realized in connection with any disposition of property during such Measurement
Period    $             5.   Adjustment for any Material Disposition made during
such Measurement Period    $             6.   Adjustment for any Material
Acquisition made during such Measurement Period    $             III.  
Consolidated EBITDA (III.1 + III.2 – III.3 + III.4 - III.5 + III.6)   
$            



--------------------------------------------------------------------------------

IV.   Minimum Regulatory Net Capital   

 

    

B

  

C

  

D

Name of Broker-Dealer Subsidiary of the type described in clause (a) of the
definition of “Broker-Dealer Subsidiary”    Regulatory Net Capital as of
Statement Date    5% of its aggregate debit items calculated using the
alternative standard for net capital calculation as of Statement Date    Is B
greater than C?         

[Y/N]

[Y/N]

    

B

  

C

  

D

Name of Broker-Dealer Subsidiary of the type described in clause (b) of the
definition of “Broker-Dealer Subsidiary”    Regulatory Net Capital as of
Statement Date    150% of the required minimum net capital of such Broker-Dealer
Subsidiary as of Statement Date    Is B greater than C?         

[Y/N]

[Y/N]

 

  V.    Minimum Interest Coverage Ratio    1.   Ratio of      a.    Consolidated
EBITDA of the Borrower and its Subsidiaries for such Measurement Period (see III
above) to    $               b.    Consolidated Interest Expense of the Borrower
and its Subsidiaries for such Measurement Period    $             V.   Interest
Coverage Ratio (V.1(a) : V.1(b))         :        Minimum Interest Coverage
Ratio as of the end of each Measurement Period: 4.00:1.00.   



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 21, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TD Ameritrade Holding Corporation and each lender from time
to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                        
                                                        Name:   Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 21, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TD Ameritrade Holding Corporation and each lender from time
to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                        
                                                        Name:   Title:

DATE:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 21, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TD Ameritrade Holding Corporation and each lender from time
to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                        
                                                        Name:   Title:

DATE:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 21, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TD Ameritrade Holding Corporation and each lender from time
to time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                        
                                                        Name:   Title:

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

BORROWING REQUEST

Date: [●]

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

500 Stanton Christiana Road

NCC 5, Floor 1

Newark, DE 19713

Attention: Will Tanzilli

Ladies and Gentlemen:

The undersigned, TD Ameritrade Holding Corporation, refers to the Credit
Agreement dated April 21, 2017 (the “Credit Agreement;” all capitalized terms
used but not defined herein are used as defined in the Credit Agreement) and
hereby gives you notice, irrevocably, pursuant to Section 2.03 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Revolving Borrowing”) as required by Section 2.03 of the
Credit Agreement:

 

  (i) Borrower is TD Ameritrade Holding Corporation.

 

  (ii) Borrower hereby requests to borrow $[●]7.

 

  (iii) The Business Day of the Revolving Borrowing is [●].

 

  (iv) The Type of advances comprising the Revolving Borrowing is [●]8.

 

  (v) The initial Interest Period of the Revolving Borrowing is [●]9.

The undersigned hereby certifies the following as of the date of the Revolving
Borrowing:

 

  (A) The representations and warranties of the Borrower contained in each
Credit Document, other than the representations and warranties contained in
Section 3.01(e), in the last sentence of Section 3.01(f) and in Section
3.01(l)(ii) of the Credit Agreement, are true and correct in all material
respects on and as of the date of the Revolving Borrowing (except those
representations and warranties that are qualified by “materiality”, “Material
Adverse Effect” or similar language, in which

 

7  Amount of Borrowing to comply with Section 2.02(c) of the Credit Agreement.

8  Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

9  Applicable for Eurodollar Borrowings only. Must comply with the definition of
“Interest Period” and can be a period of one, two, three or six months.



--------------------------------------------------------------------------------

  case such representation or warranty is true and correct in all respects), and
except to the extent any such representation or warranty is stated to relate
solely to an earlier date (other than the Effective Date), in which case such
representation or warranty is true and correct in all material respects on and
as of such earlier date (except those representations and warranties that are
qualified by “materiality”, “Material Adverse Effect” or similar language, in
which case such representation or warranty is true and correct in all respects
as of such earlier date).

 

  (B) At the time of and immediately after giving effect to such Revolving
Borrowing, no Default or Event of Default shall have occurred and be continuing.

Delivery of an executed counterpart of this Notice of Borrowing by electronic
means shall be effective as delivery of an original executed counterpart of this
notice of borrowing.

Wire Instructions:

TD Ameritrade Holding Corporation

Bank: [●]

ABA: [●]

Account: [●]

Reference: [●]

Attn: Treasury

 

Very truly yours, TD Ameritrade Holding Corporation By:  
                                                                               
            Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

500 Stanton Christiana Road

NCC 5, Floor 1

Newark, DE 19713

Attention: Will Tanzilli

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of April 21, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TD Ameritrade Holding Corporation, a Delaware
corporation (the “Borrower”), the agents and lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

This notice constitutes an Interest Election Request and the Borrower hereby
gives you notice, pursuant to Section 2.08 of the Credit Agreement, that it
requests the conversion or continuation of a Revolving Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Revolving Borrowing and each resulting
Revolving Borrowing:

 

1.

  

Borrowing to which

 

  

this request applies:

 

 

     

          Principal Amount:

 

 

     

          Type 10:

 

 

     

          Interest Period 11:

 

 

  

2.

  

Effective date of this election 12:

 

 

  

3.

  

Resulting Borrowing[s] 13

       

          Principal Amount 14:

 

 

     

          Type 15:

 

 

     

          Interest Period 16:

 

 

  

 

 

10  Specify whether an ABR Borrowing or a Eurodollar Borrowing.

11  Applicable for Eurodollar Borrowings only. Specify the length of the current
Interest Period and the last day thereof.

12  Must be a Business Day.

13  If different options are being elected with respect to different portions of
the Borrowing, provide the information required by this item 3 for each
resulting Borrowing. Each resulting Borrowing shall be subject to
Section 2.02(c) of the Credit Agreement.

14  Indicate the principal amount of the resulting Borrowing. Must comply with
Section 2.02(c) of the Credit Agreement.

15  Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

16  Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing.
Must comply with the definition of “Interest Period” and can be a period of one,
two, three or six months.



--------------------------------------------------------------------------------

Very truly yours, TD AMERITRADE HOLDING CORPORATION

by

 

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

PROMISSORY NOTE

[            ], 20[    ]

New York, New York

FOR VALUE RECEIVED, TD AMERITRADE HOLDING CORPORATION, a Delaware corporation
(the “Borrower”), hereby promises to pay to
[                                        ] (the “Bank”), for account of its
respective applicable lending offices provided for by the Credit Agreement
referred to below, at the principal office of JPMorgan Chase Bank, N.A. the
principal sum of [        ] dollars (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Bank to the Borrower
under the Credit Agreement), in lawful money of the United States of America and
in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Loan, at such office, in like money and funds, for the
period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Bank to the Borrower, and each payment made
on account of the principal thereof, shall be recorded by the Bank on its books
and, prior to any transfer of this Note, endorsed by the Bank on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Loans made by the Bank.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

This Note is one of the Notes referred to in the Credit Agreement dated as of
April 21, 2017 (as amended, supplemented, amended and restated, or otherwise
modified and in effect from time to time, the “Credit Agreement”) among TD
Ameritrade Holding Corporation, the lenders parties thereto (including the
Bank), JPMorgan Chase Bank, N.A., as administrative agent, and the other agents
parties thereto., providing for Loans in an aggregate principal amount initially
not to exceed $300,000,000, and evidences Loans made by the Bank to the Borrower
thereunder. Terms used but not defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted under the Credit Agreement, this Note may not be assigned by
the Bank to any other Person.



--------------------------------------------------------------------------------

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

TD AMERITRADE HOLDING CORPORATION By:                                        
                                               Title:



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

This Note evidences Loans made under the within-described Credit Agreement to
the Borrower, on the dates, in the principal amounts, of the Types, bearing
interest at the rates and having Interest Periods (if applicable) of the
durations set forth below, subject to the payments, continuations, conversions
and prepayments of principal set forth below:

 

Date

Made

 

Principal

Amount of

Loan

 

Type of

Loan

 

Interest

Rate

 

Maturity

Date of

Loan

 

Amount

Paid or

Prepaid

 

Unpaid

Principal

Amount

 

Notation

Made by

                                         



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

GUARANTY SUPPLEMENT

            ,         

JPMorgan Chase Bank, N.A., as

Administrative Agent

Credit Agreement dated as of April 21, 2017 (the “Credit Agreement”) among TD
Ameritrade Holding Corporation, a Delaware corporation (the “Borrower”), the
Lenders named therein, U.S. Bank National Association, as Syndication Agent,
Barclays Bank PLC, TD Securities (USA) LLC, Wells Fargo Securities LLC and
Industrial and Commercial Bank of China Ltd., New York Branch, as
Co-Documentation Agents and JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents named therein.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
incorporated in Article VII thereof (such Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Credit Party
now or hereafter existing under or in respect of the Credit Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest
,premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all reasonable and documented expenses (including, without
limitation, reasonable and documented fees and expenses of counsel) incurred by
the Administrative Agent or any Lender in enforcing any rights under this
Guaranty Supplement, the Guaranty or any other Credit Document. Without limiting
the generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Credit Party to any Lender under the Credit Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Credit
Party.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty Supplement, the Guaranty and the
Obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of applicable Bankruptcy Laws,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent



--------------------------------------------------------------------------------

Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the Lenders and the undersigned hereby irrevocably agree
that in any action or proceeding involving any applicable Bankruptcy Laws, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder, if the Obligations of the undersigned under this Guaranty Supplement
or the Guaranty would otherwise be held or determined to be void, voidable,
invalid or unenforceable on account of the amount of the undersigned’s liability
under this Guaranty Supplement or the Guaranty, then, anything herein or in any
other Credit Document to the contrary notwithstanding, the maximum liability of
the undersigned hereunder and under other Credit Documents shall, without any
further action by the undersigned, any Credit Party or any other person, be
automatically limited and reduced to the maximum amount (after giving effect to
the undersigned’s rights to contribution, if any pursuant to the provisions of
paragraph (c) below) which can be guaranteed by the undersigned under such
applicable Bankruptcy Laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Supplement, the Guaranty and the Obligations
of the undersigned hereunder and thereunder.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this Guaranty
Supplement, the Guaranty or any other guaranty of the Guaranteed Obligations,
the undersigned will contribute, to the maximum extent permitted by applicable
law, such amounts to each other Guarantor and each other guarantor so as to
maximize the aggregate amount paid to the Lenders under or in respect of the
Credit Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Credit Document to a “Guarantor” or a “Credit Party”
shall also mean and be a reference to the undersigned.

Section 3. Delivery by Email or Facsimile Transmission. Delivery of an executed
counterpart of an executed counterpart of a signature page to this Guaranty
Supplement by email or facsimile transmission shall be effective as delivery of
a manually executed counterpart of this Guaranty Supplement.

Section 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be construed in accordance with and governed by the
law of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of



--------------------------------------------------------------------------------

New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Credit Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Guaranty or any
other Credit Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement, the Guaranty or any of the other Credit Documents to which
it is or is to be a party against the undersigned or its properties in the
courts of any jurisdiction.

(c) The undersigned hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Credit Documents to which it is or is to be a party in any court
referred to in paragraph (b) of this Section. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) The undersigned irrevocably consents to service of process in the manner
provided for notices in Section 9.01 of the Credit Agreement. Nothing in this
Guaranty Supplement will affect the right of any party to this Guaranty
Supplement to serve process in any other manner permitted by law.

(e) THE UNDERSIGNED HEREBY UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY OF THE
CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

Very truly yours, [                    ] By:  

 

  Name:   Title: